 STANDARD SHEET METAL, INC. 411Standard Sheet Metal, Inc. and Sheet Metal Workers International Association, Local Union No. 162, AFLŒCIO. Cases 32ŒCAŒ15675, 32ŒCAŒ15770, and 32ŒRCŒ4199 August 27, 1998 DECISION AND ORDER  BY CHAIRMAN GOULD AND MEMBERS LIEBMAN           AND BRAME On September 25, 1997, Administrative Law Judge Burton Litvack issued the attached decision. The Re-spondent filed exceptions, a supporting brief, a reply brief, and an answering brief. The General Counsel filed cross-exceptions, a supporting brief, and a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided  to  affirm the judge™s rulings, findings,1 and conclusions2 and to adopt the recommended Order as modified.3                                                                                                                                                          1   The judge found that the Respondent violated Sec. 8(a)(1) in several instances.  We note that the Respondent has excepted only to the 8(a)(1) finding that it unlawfully videotaped employees.   The General Counsel™s exceptions do not contend that there was a supervisory position for which job applicant Fred Venglarcik should have been considered.  Thus, we find it unnecessary to pass on the judge™s discussion in the second paragraph of fn. 48.   Member Brame finds it unnecessary to pass on the judge™s finding that the Respondent did not violate Sec. 8(a)(1) when, in a telephone con-versation on or about May 20, 1996, an unidentified woman asked Venglarcik if he had ever worked for an open shop because the viola-tion, if found, would not materially affect the remedy. Thus, Member Brame does not pass on the judge™s finding that the woman who spoke to Venglarcik was not shown to be an agent of the Respondent.  The General Counsel™s exceptions contend that the Respondent un-lawfully failed to consider Venglarcik for an open nonsupervisory position in June 1996 that was filled by David Schoolen. Member Brame finds no merit to the General Counsel™s contention because it was not fully or fairly litigated. At the hearing, counsel for the General Counsel asserted that there were two unlawful refusals to hire, in June and in August 1996, and that the first refusal concerned either a ﬁstraight installerﬂ job or a leadman job. Schoolen was hired on June 28 as an apprentice mechanic/installer. Counsel for the General Counsel did not assert at the hearing that the Respondent unlawfully failed to hire Venglarcik for this position, and introduced no testimony or evi-dence concerning the decision to hire Schoolen. In contrast, various witnesses testified in detail about the Respondent™s hiring decisions in early June for positions eventually filled by Manuel Martinez and Rich-ard Hill and its hiring decisions in August for positions filled by em-ployees Kenneth Maldanado, Ramiro Munoz, and Jason Israelian. In these circumstances, Member Brame agrees with his colleagues that the General Counsel™s exceptions are without merit.   Member Brame also would not find merit in the allegation that the Respondent violated Sec. 8(a)(1) of the Act by videotaping a  union demonstration conducted on a public street outside the Respondent™s office and shop facility.  The demonstration was conducted in the open, and the videotaping unaccompanied by threats or other conduct that would suggest coercion.  Member Brame believes that whether em-ployer videotaping violates the Act depends, as with other alleged 8(a)(1) conduct, on whether, under the particular circumstances, the conduct would reasonably tend to ﬁinterfere with, restrain, or coerce employeesﬂ in the exercise of protected rights.  See United States Steel Corp. v. NLRB, 682 F.2d 98, 101Œ104  (3d Cir. 1982).  Given the open and public character of the demonstration, as well as the absence of other factors objectively indicating coercion, Member Brame is unable to conclude that the employer™s photography trangressed the Act ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Standard Sheet Metal, Inc., Fresno, California, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified. Substitute the following for paragraph 2(f). ﬁ(f) Within 14 days after service by the Region, post at its Fresno, California, facility copies of the attached no-tice marked ‚Appendix.™59 Copies of the notice, on forms provided by the Regional Director for Region 32, after being signed by the Respondent™s authorized representa-tive, shall be posted by the Respondent and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by the Respon-dent to ensure that the notices are not altered, defaced, or covered by any other material.  In the event that, during the pendency of these proceedings, the Respondent has gone out of business or closed the facility involved in these proceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the notice to all cur-rent employees and former employees employed by the Respondent at any time since May 21, 1996.ﬂ   Virginia L. Jordan, Esq.,  for the General Counsel. Mark R. Thierman, Esq. (Thierman Law Firm), of  San    Francisco, California, for the Respondent. Mark S. Renner, Esq. (Wylie, McBride, Jessinger, Sure &    Plattan), of San Jose, California, for the Charging Party. DECISION STATEMENT OF THE CASE BURTON LITVACK, Administrative Law Judge. Based on the unfair labor practice charge in Case 32ŒCAŒ15675, filed by Sheet Metal Workers International Association, Local Union No. 162, AFLŒCIO (the Union), on September 13, 1996,1 and the unfair labor practice charge in Case 32ŒCAŒ15770, filed by the Union on October 25, the Regional Director for Region 32 of the National Labor Relations Board (the Board), on Decem-ber 19, issued a consolidated complaint, alleging that Standard Sheet Metal, Inc. (Respondent) had engaged in acts and con-duct violative of Section 8(a)(1) and (3) of the National Labor Relations Act (the Act).  Also, on December 19, the aforemen-tioned Regional Director issued a report on objections and chal-lenged ballots in Case 32ŒRCŒ4199 and consolidated the issues raised therein for hearing with the unfair labor practice issues     2  In setting aside the election  on the basis of meritorious objections, the judge found it unnecessary to resolve the challenges to the ballots of several voters.  We note that no exceptions have been filed to this find-ing.    3 In accord with Excel Container, Inc., 325 NLRB 17 (1997), we shall change the date in par. 2(f) of the recommended Order from June 1 to May 21, 1996, the date of the first unfair labor practice. 1 Unless otherwise specified, all events herein occurred within 1996. 326 NLRB No. 35  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 412 of the consolidated complaint.
  Respondent timely filed an 
answer, essentially denying the 
alleged unfair labor practices.  
Thereafter, the issues, raised by the consolidated complaint and 
the report on objections and challe
nged ballots, came to trial, 
before me on February 25 and 26
, 1997, in Clovis, California.  
During the trial, all parties were afforded the opportunity to 
examine and to cross-examine all witnesses, to offer into the 
record any relevant evidence, to orally argue their legal posi-
tions, and to file posthearing briefs. The latter documents were 
filed by counsel for the Genera
l Counsel and by counsel for 
Respondent, and each has been carefully considered.  Accord-
ingly, based on the entire record, including the posthearing 
briefs and my observation of th
e testimonial demeanor of each 
of the witnesses, I make the following 
FINDINGS OF FACT
 I.  JURISDICTION
 Respondent, a State of California 
corporation, with an office 
and place of business located in 
Fresno, California, is engaged 
in the business of the nonretail fabrication and installation of 

sheet metal products, including 
air-conditioning systems.  Dur-
ing the 12-month period, which i
mmediately preceded the issu-
ance of the consolidated compliant, which period is representa-
tive, in the normal course and conduct of its above-described 
business operations, Respondent purchased and received goods, 
valued in excess of $50,000, directly from suppliers, which are 
located outside the State of Cali
fornia.  Respondent admits that 
it is an employer within the meaning of Section 2(2), (6), and 
(7) of the Act. 
II. LABOR ORGANIZATION Respondent admits that the Union is a labor organization 
within the meaning of Section 2(5) of the Act. 
III. THE ISSUES The consolidated complaint alle
ges that Respondent engaged 
in acts and conduct, violative of Section 8(a)(1) and (3) of the 

Act, by, on or about May 20 and since said date, refusing to 
hire an individual, Fred Venglarcik,
2 because of his member-
ship in the Union; by, in late July, suspending employee Char-
les Whitehead because of his support for the Union; and by, on 
or about September 13, removi
ng employee Whitehead from a 
prevailing wage job and ordering him to return to the shop be-
cause of his support for the Union.  The consolidated complaint 
also alleges that Respondent 
engaged in acts and conduct, 
violative of Section 8(a)(1) of the Act, by interrogating a job 

applicant about his membership in the Union and his Union 
activities, informing job appli
cants that Respondent was an 
open shop, requiring a job applicant to execute a waiver of 
union affiliation as a condition of
 employment, informing a job 
applicant that his affiliation in the Union was preventing Re-

spondent from hiring him, interr
ogating employees about their 
union activities and sympathies, threatening an employee that 
Respondent would close its busine
ss if the employees selected 
the Union as their bargaining representative, engaging in 

surveillance of its employees™ uni
on activities by videotaping a 
union demonstration in front of its facility, and ordering an 
employee to leave its shop facili
ty because he was wearing a 
                                                          
                                                           
2 Venglarcik™s name has been incorrectly spelled throughout the 
transcript, and counsel for the General Counsel™s motion to correct the 
transcript to reflect the co
rrect spelling is granted. 
prounion T-shirt.  Respondent deni
ed refusing to hire Venglar-
cik because of his union membership, affirmatively alleging 
that Venglarcik had originally been rejected for hire into a su-
pervisorial position, and denied suspending employee White-
head because of his support for the Union.  With regard to re-
moving Whitehead from a job, Re
spondent contends that such 
resulted from the latter™s disruptive conduct and refusal to ad-
here to an established dress policy.  Finally, Respondent denied 
the commission of any of the alleged Section 8(a)(1) violative 

conduct. IV.  THE  ALLEGED UNFAIR LABOR PRACTICES
 A.  The Facts 
Respondent, a State of California 
corporation, with a place of 
business in Fresno, California, is
 engaged in the fabrication of 
sheet metal products, includi
ng the installation of air-
conditioning systems. The record establishes, and Respondent 
admits, that Ray Griesner is th
e owner of the business and the 
president of the corporation; that Russ DeJohn is its general 

manager; that Steve Santos is the shop superintendent; and that 
Steve Torres performs four dis
tinct job assignments for Re-
spondentŠsalesman, estimator
, tracking technologist, and 
health and safety administrator.
3 The record further establishes 
that Respondent employs approx
imately 25 to 30 journeymen 

and apprentice sheet metal worker
s; that, on August 5, the Un-ion filed its representation petition in Case 32
ŒRCŒ4199, seek-ing an election for selection as 
the bargaining representative of 
Respondent™s full-time and regular 
part-time fabrication, instal-
lation, adjustment, alteration, 
repair, and service employees; 
and that the said representati
on election was held on September 
17, with 9 votes cast for and 10 against the Union. 
According to alleged discriminatee, Charles Whitehead, who 
worked for Respondent from July 1995 through September 
1996, the Union™s organizing campaign amongst Respondent™s 
sheet metal workers commenced in early May when he went to 
the Union™s office and spoke to 
two agents, Frank Flores and 
Lucy Arnot.  He signed an authorization card and, thereafter, 

between May and the end of July
, spoke to other employees, 
informing them of their right to representation and directing 

them to the Union.  Whitehead te
stified that, months before he contacted the Union, in the fa
ll of 1995, his foreman, Manuel 
Martinez, warned him ﬁthat if I talked to any of the Union guys 
. . . on the job, he would send me home for the day.ﬂ  Martinez, 
who testified on behalf of Resp
ondent, failed to deny the com-
ment, which was attributed to him. 
Alleged discriminatee, Frederic
k Venglarcik, who has been a 
member of the Union for approximately 10 years and who, as a 
journeyman sheet metal worker and as a foreman, has had ex-
perience working on prison air conditioning installation jobs, 
testified that, on or about May 20, he saw an advertisement, in 
the Fresno Bee
 newspaper, for an air-conditioning in-
staller/leadman and a phone numb
er.  He called the telephone number, and a women answered.  When Venglarcik identified 
himself and said he was calling 
in reference to the newspaper 
advertisement, the woman gave
 the telephone to another 
woman, who said he was ﬁspeaki
ng to Standard Sheet Metal.ﬂ  
She then said, ﬁthey were taki
ng applications over the tele-
 3  Respondent admits that Griesner, 
DeJohn, and Santos are supervi-
sors within the meaning of Sec.  
2(11) of the Act and that Griesner, 
DeJohn, Santos, and Torres are agents within the meaning of Sec. 2(13) 
of the Act.  STANDARD SHEET METAL, INC. 413phoneﬂ and ﬁasked if I ever worked on a prison before . . . .ﬂ  
The alleged discriminatee recoun
ted his prior work experience 
at prisons, and the woman then ﬁasked me if I ever worked for 

an open shop before.ﬂ  Venglarcik said, no, and the woman said 
someone would return his call.  Not awaiting a return telephone 
call, he went to Respondent™s Fresno office and shop facility 

the next day in order to obtain an employment application and, 
inside the facility, encountered 
Ray Griesner, who, he knew, is 
the owner of Respondent.  Venglarcik took an employment 

application, completed it at hom
e, and, the next morning, re-
turned to Respondent™s facility.  He gave the application to a 
receptionist, who, in turn, handed it to Griesner, who was 
standing in the office.  According to Venglarcik, the former 
glanced through it and asked what he had done for each of the 
listed past employers.
4 Then, Griesner ﬁasked me if I was still a 
member of the union,ﬂ and ﬁI told him, no, I wasn™t.  I told him 

to hell with the union, I™m just looking for a job.ﬂ  Griesner 
then asked, ﬁhad I ever worked at a non-union establishmentﬂ 
to which the alleged discriminatee answered ﬁno.ﬂ
5 The conver-
sation ended with Griesner saying someone would telephone 
Venglarcik. Two days later, on May 23, Ve
nglarcik testified, Russ De-John telephoned him and, after identifying himself, asked the 
former to speak to Respondent™s 
secretary in order to arrange a 
time and date for an interview.  The alleged discriminatee did 
so and, at 5:30 in the afternoon on May 30, met with DeJohn in 
the latter™s office at Respondent™s facility. According to 
Venglarcik, they shook hands, 
and the conversation immedi-
ately turned to ﬁall my previous employers, what jobs I had 

been on, what jobs I had ran as a foreman.ﬂ  DeJohn then said 
ﬁthey were looking for somebody [with] . . . experience on 
prisonsﬂ6 and asked ﬁif I had ever worked on a prison or been a 
foreman on a prison.ﬂ  Venglarci
k responded affirmatively and 
explained that he ﬁ[had been] a foreman for AMA Mechanical 
at Coalinga Prison and Susanville Prison.ﬂ  When he finished 
describing his work experience
 at prisons, DeJohn handed him a sheet of paper, Respondent™s 
Exhibit 1, bearing the title, 
ﬁForeman/Leadman Job Descriptionﬂ
 and an effective date. 

Said document enumerated nine 
job responsibilities of a fore-man/leadman, including to ﬁrun 
installing crew and maintain 
proper supplies at job site,ﬂ
7 and DeJohn ﬁexplained that . . . I 
had pretty much covered if not more than what that sheet . . . . 
stood for.ﬂ8 Then, DeJohn turned to what Venglarcik had set 
forth, on his application, as his desired wage rate, saying that 

ﬁ$15 an hour . . . . was a little 
steepﬂ and explaining that most 
of Respondent™s installers started at $10 per hour, and ﬁif you 
proved to be well worth it, within  one year . . . a lead man 
                                                          
                                                           
4 On his application form, Venglarcik stated that he was applying for 
a sheet metal worker job. 
5 Griesner did not testify at the trial and, therefore, of course, failed 
to deny what was attributed to him. 
6 Respondent had recently been awarded the contract for an air con-
ditioning installation project at the Corcoran State Prison, located in 
Corcoran, California, which is 60 miles from Fresno.  There is no dis-
pute that Respondent was scheduled 
to commence its installation opera-
tions there in July or August and that, at the time of DeJohn™s interview 
with Venglarcik, it was in the pro
cess of assembling its management 
team for the project. 
7 Venglarcik understood that running a crew meant assigning a work 
crew to jobs depending on the work requirements. 
8 Venglarcik conceded that, alt
hough DeJohn did not describe the 
available job in detail, he believed th
at what the former discussed was a 
supervisory position. would be making $12 an hour.ﬂ  He added that if Venglarcik 
was as good a worker as he claimed, ﬁthere would be no prob-
lem with giving [him] that couple of dollars extra per hour.ﬂ  At 
this point in the conversation, 
according to Venglarcik, DeJohn 
ﬁasked me about my union affiliationﬂ
9 and, looking through 
some papers on his desk, said ﬁtha
t there was some sort of form 

that I needed to sign to waive 
my union affiliation.ﬂ  DeJohn, 
however, was unable to find th
e document and said Respondent 
was in the process of ﬁmaking more.ﬂ10  Thereupon, the meet-
ing ended with DeJohn saying he and Griesner ﬁand a few other 

associates thereﬂ
11 would review Venglarcik™s application and 
ﬁget backﬂ to him. 
Notwithstanding what DeJohn sa
id and having heard nothing 
with regard to being hired, on June 7, Venglarcik telephoned 

Respondent™s office and spoke to the receptionist, who said 
ﬁthat the position had been filled but I . . . was still being con-
sidered for a job there.ﬂ  A week later, according to the alleged 
discriminatee, he again telephoned Res
pondent and was put through to DeJohn.  Venglarcik asked about his chances of being hired, and DeJohn said ﬁt
hey were still working on some-
thing about my union affiliation . . . and they were trying to 

work around [it].ﬂ  Venglarcik then
 asked if this was acting as 
an impediment to him being hired, and DeJohn responded, ﬁnot in a direct way that it was, but in a way it was.ﬂ  The latter con-
cluded by assuring Venglarcik th
at Respondent would be in contact with him. 
Venglarcik heard nothing further from Respondent until one 
afternoon in mid-August at whic
h time he received a ﬁpagerﬂ message and telephone number.  He called the number, and an 
unidentified individual said that he had reached Respondent™s 

office, that he was still being considered for a position there, 
and that they would like him to come in for another interview 
later in the afternoon.
12 Venglarcik agreed to do so and arrived 
at Respondent™s office at appr
oximately 6 p.m. A man ap-
proached him, identified himself as Steve Santos, and told 
Venglarcik that he had to complete another job application.  

The latter did so ﬁright in front of [Santos],ﬂ and, as he wrote, 
Santos ﬁasked me if I had ever worked in a non-union shop.ﬂ  

Venglarcik said, no, and Santos then ﬁwanted to know if I had 
ever worked as a foreman . . . .ﬂ  The latter said that he had, and 

Santos asked about his foreman 
qualifications, explaining that 
Respondent™s foremen sometimes
 would ﬁcome back inﬂ and 
ﬁwould fabricate their own fitti
ngs for field installationﬂ  
Venglarcik said this would be no 
problem, adding that he was a 
fast learner and could ﬁgraspﬂ things quickly.  The conversation 
concluded with Santos saying he would speak to Griesner and 
telephone Venglarcik; however, he never did.  
Charles Whitehead testified that, on Thursday, July 11, he 
was working at an Albertson™s grocery market in Fresno.  Dur-
ing a break period, he sat in 
the shade with other employees, 
 9 Venglarcik stated that, at least, 
one of the past employers, listed on 
his employment application, was 
a known union shop.  DeJohn con-
ceded knowing that some of the past employers, which Venglarcik 
listed on his application, were union contractors. 
10 During cross-examination, Venglarcik said he told DeJohn that he 
was no longer a member of the Union. 
11 DeJohn conceded discussing Venglarcik™s application with Gries-
ner.  
12 Respondent does not dispute that
 it called Venglarcik in for an-
other interview but offered no explana
tion as to who directed that such be done or as to the surrounding circumstances.
       DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 414 ﬁand I brought up the fact that I felt that I was short some pay 
on a certain job . . . .ﬂ
 13 Although unclear in the record, White-
head was referring to an earlier 
prevailing wage job on which he 
worked and was paid as an apprentice but believed he should have 
received a journeyman™s wages as he was the only nonsupervisory 
employee on the job. Manuel Martinez, who was sitting nearby 
and was the foreman, ﬁbrought up the fact that if I was working 
for the Union, I wouldn™t have received that money either.ﬂ  
Whitehead replied that he should have been paid the prevailing 
journeyman™s wage, meaning union scale, rather than the ap-
prentice scale and that
 Respondent ﬁfound reasons that they felt 
I didn™t deserve full scale.ﬂ  Martinez again said ﬁif you were 
working in the Union, you wouldn™t have received that pay 

either.ﬂ  To this, Whitehead retorted that, if he were in the Un-
ion, he would not have been in
 that situation, ﬁand [Martinez] 
said that he worked in the Union for x amount of years, and it™s 

not that way.ﬂ Then, according to Whitehead, Martinez began 
saying things which ﬁoffended my thoughts of the Union and 
what I felt,ﬂ and ﬁI said that, in the Union, you™re offered your 
health care and your benefits.  
I have no health care and bene-
fits at Standard Sheet Metal.  And in the Union, you get vaca-
tion pay [but not at Standard Sh
eet Metal].ﬂ  To this, Martinez 
said that things also do not always work out with the Union.  

Apparently, the break period ended at that point, and the em-
ployees returned to work.   
The next day, Friday, Whitehead testified, he was working at 
the Albertson™s job and reached 40 hours of work for the week 
at approximately noontime.  Re
spondent ﬁdid not pay overtime 
so I was asked to leaveﬂ the jobsite, and he drove to its office 
and shop facility in Fresno in orde
r to pick up his paycheck.  
Upon entering the office, he spoke to one of the two secretaries 

and requested his paycheck.  The secretary replied that he 
would be paid after a mandatory 
safety meeting later that after-
noon.  Whitehead replied that he 
did not want to wait until after 
the safety meeting, and ﬁI would like to pick up my check at 
that time.ﬂ  The secretary said
 she could not give him his pay-
check at that time and would ha
ve to speak to Steve Santos.  
She reached him by Respondent™s 
ﬁtwo-way radio,ﬂ and Santos 
said he would return to the office.  He arrived at 1:30, said 
nothing to Whitehead, and, an hour later, ﬁcalled me into his 
office where I met with [him] a
nd Russ DeJohn.   And at that 
time, [DeJohn] informed me that . . . . I had a bad attitude on 

the job, and it was affecting the others, and . . . I would be sus-
pended indefinitely.ﬂ  Without o
ffering any further explanation, 
either Santos or DeJohn asked if he would be quitting; White-

head said he would not quit and asked how long his suspension 

would last.  DeJohn said that the suspension was for 1 week 
and handed a disciplinary notice to Whitehead, which he 
signed.  The document, General C
ounsel™s Exhibit 6, is divided 
into three parts.  The upper part, headed ﬁEmployeeﬂ and to 
which Whitehead affixed his signature, states as a reason for his 
discipline, ﬁextreme negative attitude toward company & train-
ing programŠpromotes low moraleﬂ; the middle portion, 
headed ﬁsupervisorﬂ and signed by
 Santos, states, as the action 
recommended, ﬁdue to current work load slow downŠ
immediate suspension of employment effective 7Œ12Œ96 to 7Œ
19Œ96ﬂ;14 and the lower portion, signed by DeJohn affirms the 
                                                          
                                                                                             
13 Although unclear in the record, Whitehead was referring to an ear-
lier prevailing wage job on which he worked and was paid as an ap-
prentice but believed he should have received a journeyman™s wages as 
he was the only nonsupervisory employee on the job. 
recommendation of Santos.  Notw
ithstanding what
 was written on the suspension document, Whitehead denied that such was 
mentioned as a reason for his suspension by either DeJohn or 
Santos and that, in fact, there ex
isted a slowdown in work at the 
Albertson™s project. On July 19, Whitehead returned to work following his sus-
pension and, for the next 5 weeks, worked exclusively inside 
Respondent™s shop facility.  He 
testified that, approximately 
ﬁevery two daysﬂ during this 
time period, Steve Torres ap-
proached him with Union-related comments and questions.  
Thus, according to Whitehead, on at least 10 occasions, Torres 
initiated conversations, asking su
ch ﬁquestions as ‚where do 
you guys meet with the Union?™ﬂ
  To these, Whitehead would 
reply that he did not know what Torres was talking about.  On 
other occasions, Torres ﬁasked what we thought about the Un-ion involvement in the shop.  He explained . . . that he worked 
in union at Fruehoff and explained the down sides of his deal-
ings with union workers . . . and basically he just tried to pump 
me for information about the Union.ﬂ  Whitehead recalled two 
such instances in particular.  On one occasion, he was having 
lunch with another employee when Torres approached and 
began speaking about his dealings with the Union.  Whitehead 
walked away toward the timecard rack but Torres followed and, 
beside the time clock, said, ﬁYou know, if the shop decides to 
go union, Ray will just close the doors.ﬂ  Whitehead nodded his 
agreement.  As to the second, while he was working one day, 
Torres approached ﬁand said a Frank Torres . . . or Flores or 
something like that had called 
for me.ﬂ Whitehead asked what 
the man wanted, and Torres said, ﬁYou know who I™m talking 
about, right?  That short Mexican guy.ﬂ  Whitehead feigned 
ignorance, and Torres said, ﬁYou know, the guy that comes to 
the job sites looking for you.ﬂ When Whitehead asked who 
Torres was talking about, the latter turned and walked away.  
Steve Torres specifically denied interrogating Whitehead as to 
the location of meetings, threatening Whitehead with the shut-
ting of the business, or asking Whitehead what he thought of 
the Union.  Torres added that ﬁI never addressed Mr. White-
head about any Union issues.ﬂ 
Corroborating Whitehead, Artist Morgan, who worked for 
Respondent as a foreman from May 1995 through September 
1996,15 testified with regard to 
a similar conversation with 
Steve Torres.  According to him, subsequent to the filing of the 
election petition by the Union, he
 spoke to Torres once or twice 
 14 Santos testified but fa
iled to explain his notation on the suspension 
document. 
15 Morgan testified that, while he
 normally worked with just one 
other employee on jobs for Responde
nt, he did work on jobs, for Re-
spondent, on which he was the foreman of a five or six man crew.  On 
such occasions, he was responsible for ﬁrunningﬂ the crew, which 

means that  ﬁI gave them their assignm
ents as to what I wanted them to 
do . . . .ﬂ  In this regard, accord
ing to Morgan, he possessed ﬁdiscre-
tionﬂ as to which employees would be
 assigned to particular jobs, and 
ﬁI would move the person to the other part of the jobﬂ if the construc-
tion plans required such.  Further, if
 Morgan believed that an individual 
was not performing his assigned job 
in a suitable manner, he possessed 
the authority to reassign him to another job.  On other matters, such as 
discipline, overtime, and granting time off from work, Morgan was not 
permitted to act unless authorized 
by Respondent.  Morgan further 
testified that, as of the date of the representation election, September 
17, he, Manuel Martinez, and Ken Swanson were Respondent™s fore-

men; that all were included on the election eligibility list and voted in 
the election without challenge; and th
at he acted as the Union™s ob-
server during the election. 
 STANDARD SHEET METAL, INC. 415a week about the Union ﬁin the front officeﬂ at Respondent™s 
shop facility.  ﬁHe would ask me 
what my feelings were about 
the Union and how I was going to vote, where the Union was 
having their meetings . . . . I told him I wasn™t involved in it, 
and didn™t have anything to say about it.ﬂ Nothing more would 
be said.  Torres failed to deny this testimony. 
At some point in July or A
ugust, Respondent began its air 
conditioning installation project at the Corcoran State Prison, 
and Charles Whitehead was assigned to work there under 
Manuel Martinez, the foreman on the jobsite.  On the Friday 
before he was to begin work at Corcoran, in the shop following 
a safety meeting, the alleged discriminatee spoke to Steve San-
tos regarding a dress code
16 at the prison.  According to White-
head, Santos informed him that he was to report to the state 
prison on Monday.  ﬁAnd I asked about the dress code because 
I had heard rumor about wearing blue jeans to the prison and 
that was not allowed.  And he 
said, ‚Just don™t wear blue, black, 
or orange, but you can wear jeans right now.  That™s okay be-

cause we™re not working in the pr
ison.™ﬂ  Santos seems to have 
been referring to Respondent™s worksite outside the walls of the 
prison, which was known as Corcoran II.  Respondent had also 
been awarded a contract for air-conditioning installation work 
inside the prison, a jobsite known as Corcoran I, and, appar-
ently, the dress code for the latte
r was slightly different.  Thus, 
Whitehead testified, on September 12, Martinez told him to 
report to prison officials the next 
morning in order to pick up an 
identification badge to wear while working inside the prison.  

Martinez added that he should not wear blue jeans inasmuch as 
the inmates wear them. 
On September 13, Whitehead went inside the state prison in 
order to obtain his identifica
tion badge; underneath beige cov-
eralls, which were buttoned up th
e front, he wore a dark blue 
union logo T-shirt and blue jean
s.  Whitehead was given an 
identification badge and then reported to Respondent™s Cor-
coran II location for work. Besides Manuel Martinez and 
Whitehead, four other employees of Respondent were working 

that morning at the Corcoran II worksiteŠAllan Buschnoff, 
Ken Maldonado, Adam Bernal, and 
Jason Israelian.  According 
to Whitehead, at approximately 8:30 a.m., a company delivery 
truck, driven by David Schoolen, 
arrived, and while helping to 
unload, he offered to give the former a prounion button.  

Schoolen informed Whitehead that he was already wearing a 
ﬁvote noﬂ button and showed it 
to the alleged discriminatee.
17  At this point, Whitehead testified, he ﬁdecided that if 
[Schoolen] was going to wear buttons, then I could wear my 
vote yes Union T-shirt.  So I took my beige coveralls off.ﬂ 
Whitehead further testified that, an hour later while he was 
working, Martinez approached a
nd said ﬁthat I couldn™t wear 
that shirt on the job, that I needed to take it off.ﬂ Whitehead 

replied that what he was wearin
g was what he wore to work.  
Martinez insisted that he could not work, wearing that shirt.  
Thereupon, believing he needed some witnesses to the confron-
tation, Whitehead yelled that Martinez was telling him he could 
not work, wearing a union logo T-shirt. To this, Martinez re-
                                                          
                                                           
16 According to Whitehead, while Respondent™s employee handbook 
requires that employees wear blue, 
button-up cotton shirts, without any 
sort of writing, during work and while he adhered to the dress code 90 
percent of the time, the remainder of 
the time he ﬁwore T-shirts, usually 
white T-shirts with logos on the front 
and the back.ﬂ  He added that he 
wore such T-shirts inside Respondent™s shop and on job sites in the 
plain view of management officials. 
17 Schoolen wore the button on his shirt pocket. 
plied that ﬁhe wasn™t kicking me
 off the job, I just couldn™t 
work out there with that T-shirt on.ﬂ  Whitehead repeated his 
assertion that Martinez was kicking him off the job because he 
was wearing a union T-shirt, and Martinez again denied that he 
was removing Whitehead from the 
job but only that he could 
not continue to wear that T-shirt.
18  At this point, Whitehead 
removed the T-shirt, saying, ‚ﬁWell, I can™t work out here 
without a T-shirt.™  And he said, ‚Put your shirt back on™ﬂ and 
ﬁPut your coveralls back on.ﬂ  Whitehead refused to honor 
Martinez™ instruction, saying it 
was hot and he wanted ﬁto voice 
my opinion on how I feel about the Union.ﬂ  He added that, if 

other employees can wear ﬁvote 
noﬂ buttons, he could wear a union logo T-shirt.  At this point, according to Whitehead, an-

other employee
19 pointed out that Martinez himself was wear-
ing a ﬁvote noﬂ button.  Martinez immediately said he would 
remove it, did so, and asked Whitehead to take off his T-shirt.  
Once again, Whitehead refused, and Martinez ordered him to 
leave the jobsite and report back to Respondent™s shop facil-
ity.
20 As instructed, Whitehead drov
e back to Respondent™s Fresno 
facility, arriving there at approximately 10 a.m.  He testified 
that, on entering the building, 
he observed Ray Griesner stand-
ing by the door to the office, and, obviously noticing White-
head, the former said, ﬁGet out of my office.  Get out of my 
shop with that shirt on.ﬂ  Russ DeJohn then walked out of the 
office and21 ﬁstated that I could not wear this shirt on the job, 
that I was out of the company dress code, and that it was not an 
appropriate shirt to wear.  And I 
asked, ‚Is it because its a Un-
ion shirt?™  He said, ‚Its not an appropriate shirt to wear.™ﬂ  
DeJohn then told Whitehead to wait and walked back inside the 
office with Griesner.  Approximately an hour later, ﬁDeJohn 
called me into that office and said
 that I was out of dress code for the company and that I needed to change my shirt and that if 

I did so, I could continue working in the shop for the rest of the 
day.ﬂ The alleged discriminatee 
replied that the company dress 
code was blue, button-up shirts, which couldn™t be worn on the 
Corcoran jobsite. DeJohn repeated that he just wanted White-
head to obtain another shirt from someone in the shop and work 
there.
22  Whitehead refused, saying the Corcoran job was a 
 18 During cross-examination, Whiteh
ead said that Martinez never 
threatened to fire him from the 
Corcoran project.  However, when 
confronted with his pretrial affidavit,
 in which he stated that Martinez 
had so threatened him, the alleged di
scriminatee admitted that such was 
a fabrication and merely his inte
rpretation of what
 Martinez said. 19 During cross-examination, Whiteh
ead identified the employee as 
Ken Maldonado.  Upon being confronted 
with his pre-trial affidavit, in 
which, he failed to mention Maldonado™s interjection, Whitehead 
averred that he did not want to invol
ve the former in this matter.  Mal-
donado testified at the trial but neither counsel for the General Counsel 
nor counsel for Respondent aske
d him about this incident.
 20 According to Whitehead, that morning, another employee, Adam 
Bernal,  ﬁwas wearing a blue T-shirt,
 very close shade to the same color 
of blue I was wearing which is a dark
 blue,ﬂ with logos on the front and 
on the back.  Whitehead recalled seeing Bernal on the Corcoran project 
for at least, 2 weeks prior to the incident. 
21 During cross-examination, Whitehead said that he told DeJohn he 
had been sent back to the shop and whyŠﬂI told him I was sent . . . 
back to the shop for wearing a blue T-shirt . . . . I didn™t say blue.  I said 
I was sent home for wearing a Union T-shirt.ﬂ 
22 During cross-examination, Whitehead testified that another em-
ployee had once been sent home from the shop for wearing a union 
logo T-shirt.  He added that employ
ees, including him, had worn other 
types of T-shirts to work in the shop and had never been ordered to 
change them. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 416 prevailing wage job and asking why he should take a pay cut 
for wearing a union T-shirt.  Then, DeJohn said he was out of 
the prison dress code.  Whitehead asked him to define the dress 
code for him, ﬁand he stated to 
me that you couldn™t wear blue, 
black, orange, blue jeans. . . .  And he said if I changed my 
shirt, I could go back out to the prison.
23 And I said, ‚You 
mean, if I got a white shirt that says Union yes, I could go back 

out to the prison?™  And he said, ‚Yes.™ﬂ  Thereupon, White-
head left the shop in order to obtain a different T-shirt and re-
turn to the prison; however, inas
much as, by then, it was close 
to 1 p.m. and as ﬁby the time I had returned to the job site, it 

would have been time to come back,ﬂ he went back to Respon-
dent™s shop and worked the rest of the day at that location, for 

which time he was paid but not at the Corcoran job prevailing 
wage rate. 
There is no dispute that, one af
ternoon in August, subsequent to the filing of the election petition by the Union, individuals, 
including officials of the Union, engaged in a demonstration in the public street in front of 
Respondent™s office and shop facil-
ity in Fresno and that Steve Torres videotaped what occurred.  
The videotape establishes that the demonstrators carried no 
placards or signs; that, at no time, did any of them enter onto 
Respondent™s property or onto the public sidewalk in front of 
its facility; and that there is no evidence that the demonstrators 
inhibited ingress to or egre
ss from Respondent™s property. 
While Torres testified that no employees of Respondent appear 
in the videotape, he did identify an individual, named Paul 
Bidard, who can be viewed therein speaking to some of the 
demonstrators, as an employee of a neighboring company.  
Torres denied that Paul Bidard 
is the name of any of Respon-
dent™s employees. In this regard, I note that, on General Coun-
sel™s Exhibit 7, Respondent™s listi
ng of employees, eligible to 
vote in the representation electi
on, the name of Paul Bedard 
appears and that counsel for the 
General Counsel contends that the eligible employee, Paul Bedard, is the individual, who ap-
pears in the videotape. With rega
rd to Respondent™s defenses to 
the consolidated complaint allegation that it unlawfully failed 
and refused to hire Fred Venglarcik, Russ DeJohn testified that, 
by the time of his conceded interview of the former in late 
May,
24 Respondent had already been awarded the contract for 
the installation of air conditioning in the office buildings and 
warehouses at the Corcoran State Prison and, as its decision 
was to not fill the position in-house,
25  had commenced the 
hiring process for a project coordinator,
26 who would be re-
                                                          
                                                                                             
23 During cross-examination, Whitehead stated that DeJohn ex-
plained that he was out of the pris
on dress code and had to change his 
shirt because the T-shirt, he was wearing, was blue. 
24 DeJohn testified that while, in 
May, Respondent had placed an ad-
vertisement in the 
Fresno Bee
 for a sheet metal worker, there was not 
really a position open at the time and that the advertisement was Re-
spondent™s attempt to obtain employm
ent applications from qualified 
individuals, who would be contacted
 when work became available. 25 DeJohn testified that Respondent™s
 initial plan was to utilize a cur-
rent employee as the project coordinato
r but that it later decided to hire a ﬁnew personﬂ for the position. 
26 According to DeJohn, Respondent 
placed an advertisement,  which 
ran at approximately the same time as the sheet metal worker adver-
tisement, in the 
Fresno Bee
, for an individual to fill the project coordi-
nator position.  Respondent offered 
no corroboration for this testimony. 
27 During cross-examination, asked if
, at the Corcoran State Prison job, Respondent would 
have utilized a project coordinator, foreman, 
and leadman, DeJohn said ﬁleadman, s
upervisor would be really kind of 
the same.ﬂ  Asked if there was going to be both a supervisor and a 
sponsible for overall supervisio
n of Respondent™s employees on 
the project and for the purchasing of equipment and materials.  
Also, according to DeJohn, as of the end of May, while Re-
spondent intended to use Manuel
 Martinez as its leadman on 
the state prison job, it had not ye
t determined a starting date for 
his transfer to that job.  On this point, DeJohn later conceded 
that ﬁwe were contemplating th
e size of the project, possibly 
getting . . . another leadman.ﬂ
27  During cross-examination, 
asked if, at the Corcoran State Prison job, Respondent would 
have utilized a project coordina
tor, foreman, and leadman, De-
John said ﬁleadman, supervisor would be really kind of the 
same.ﬂ  Asked if there was going
 to be both a supervisor and a 
leadman, DeJohn said,  ﬁThere would be a coordinator and a 
leadmanﬂ and reiterated there would not be a supervisor and a 
leadman on that jobŠﬂ Its the sa
me.ﬂ DeJohn further testified 
that he began his interview of Venglarcik cognizant that the 
latter had applied for a sheet metal worker job.
28 
Asked if any 
sheet metal worker jobs were available at the time, DeJohn said 
ﬁNot specific. We tend to run adds at various times just to keep 
it open. . . .ﬂ  In fact, accordi
ng to Respondent™s Exhibit 9, Re-
spondent hired no installers until June 28 when David Schoolen 
was hired as an apprentice mechanic/installer.  Rather than any 
sort of supervisory position and 
that ﬁhe came in, and I briefly 
discussed . . . what our company is and who we are, and then 
proceeded to ask what . . . his experiences were. . . .  I was 
looking at his application so it had some company names . . . 
but asked for some specifics . . . .  He talked about being a su-
pervisor running men on projects, 
several men usually, and . . . 
assigning jobs . . . and then went on to explain about ordering 
material, making purchases, actually working on submittals 
beyond what an installer . . . woul
d do. . . .  And during that . . . 
I introduced . . . we were looking for a project coordinator for 

the Corcoran prison job.ﬂ
5  DeJohn decided to move Venglar-
cik™s interview in this direction 
ﬁmostly when asked to describe 
his experiences . . . and the wa
y [Venglarcik] was describing 
them, what he was describing . . . he actually performed, know-
ing the other needs that I had . . . .ﬂ  At this point, according to 

DeJohn, he showed Venglarcik 
Respondent™s job description 
for a project coordinator, and they spoke ﬁabout the items in a 
little bit more detail, and then . . . I brought up the Corcoran 
prison job, and he may have men
tioned . . . descriptions of his 
jobs, he said they were actually
 prison jobs. . . .ﬂ  DeJohn testi-
fied that he made it clear to Venglarcik that the position Re-
spondent would consider him for was the ﬁcoordinatorﬂ job and that the latter was aware he would not be hired as a foremanŠ
ﬁI believe so . . . . I feel I conveyed that it had switched from 
that to coordinator.ﬂ
30  DeJohn stated that the interview con-
cluded at that point, with him having a positive feeling about 
 leadman, DeJohn said,  ﬁThere woul
d be a coordinator and a leadmanﬂ 
and reiterated there would not be a supervisor and a leadman on that 
jobŠ ﬁIt™s the same.ﬂ 
28 Asked if any sheet metal worker jobs were available at the time, 
DeJohn said ﬁNot specific.  We tend to
 run adds at various times just to 

keep it open . . . .ﬂ  In
 fact, according to R. Exh.
 9, Respondent hired no 
installers until June 28 when David 
Schoolen was hired as an appren-tice mechanic/installer.
  29 DeJohn does not dispute that he recognized several of Venglar-
cik™s former employers as union-signatory contractors. 
 30 Asked what he said, DeJohn said
, ﬁWell, most of it would have 
been during the course of when we were going over the document and 
that position.  There were inferences 
there, and then at the end, it was 
‚Well, I™ll keep you informed on my position for that position.™ﬂ 
 STANDARD SHEET METAL, INC. 417Venglarcik for the project coordina
tor job, and that he placed 
Venglarcik™s employment applica
tion in a project coordinator 
applications file, which he maintains.
31  Venglarcik specifically 
denied that he and DeJohn ever discussed the position of pro-

ject coordinator during this in
terview and, notwithstanding 
DeJohn™s positive feelings, Respondent eventually hired Rich-
ard Hill ﬁsometime in Juneﬂ as 
the Corcoran State Prison pro-
ject coordinator.
 32 While not disputing the fact that Venglarcik was called back 
for another job interview in 
mid-August, Respondent™s wit-nesses offered no testimony regarding the underlying circum-
stances. Thus, although acknowledging being aware of the 
alleged discriminatee™s second interview, Russ DeJohn denied 
any knowledge as to whose decision it was to reinterview 

Venglarcik.33 Further, while confirming that he was the man-
agement official who conducted the second interview of 
Venglarcik, Steve Santos denied any arrangement and sug-
gested that such was mere happenstanceŠﬁHe walked in, and I 
just happened to be at the counter. There was no appoint-
ment.ﬂ
34  In any event, Santos, w
ho averred that he only subse-
quently became aware ﬁthat [V
englarcik] had applied for a 
position months back when [DeJohn] was interviewing for a 
construction coordinator,ﬂ testified that his conversation with 
Venglarcik occurred ﬁat the front counter in the officeﬂ and 
lasted no longer than 15 minutes; that they spoke of Venglar-
cik™s prior work experience, and that he told the former Re-
spondent™s shop was nonunion, an ﬁopen shop.ﬂ  Asked if he 
did any reference checking after speaking to Venglarcik, Santos 
said, ﬁI think the next day I asked a few employees if they had 
known him.ﬂ  Specifically, ﬁI 
asked Manuel Martinez and Ken-
neth Maldonado,ﬂ
35 and ﬁthey both said that they had worked 
with him in the past. . . .  Manuel . . . felt that he wasn™t up to 
par and couldn™t perform the work . . . to our standards.ﬂ
36  As 
to Maldonado, his ﬁopinion was th
at [Venglarcik] wasn™t worth 
hiring.ﬂ 37  Based on these adverse recommendations, Santos 
decided not to hire VenglarcikŠﬂI didn™t feel I had a position 
                                                          
                                                           
31 Asked why he did not place the file in his foreman/leadman file, 
DeJohn stated that ﬁmy interest in him as a coordinator, I have these 
other resumes, so I inserted 
it with those in this file.ﬂ 
32 Hill specifically applied for the position, and, according to De-
John, ﬁI felt, with his resume and the details listed in there . . . and 

knowing the general contractor that
 we were working with on this 
project . . . his qualifications w
ould definitely handleﬂ the job. 
33 DeJohn conceded that, during his interview, Venglarcik said that 
ﬁHe was open for a job.ﬂ 
34 Santos placed the interview on the same date of Venglarcik™s sec-
ond applicationŠAugust 14. 
35 R. Exh. 9 establishes that Maldonado was not hired until 5 days 
after Santos spoke to Venglarcik. 
36 Martinez corroborated Santos that he was asked about Venglarcik, 
with whom he had worked ﬁyears ago,ﬂ and ﬁI just said that he was not 
that good.  I said he couldn™t dribble a basketball.ﬂ 
37 Ken Maldonado testified that he 
had previously worked with both 
Martinez and Venglarcik for another company and that both Santos and 

Martinez spoke to him about Venglarcik, asking  ﬁhow we worked 
together, me and Fred.ﬂ  Placing the Martinez conversation ﬁmaybe a 
week or two after [being hired by
 Respondent]ﬂ perhaps ﬁcould have 
been a month,ﬂ ﬁ[Martinez] just said 
Fred put in an application. . . . 
And he asked me what I thought abou
t him.ﬂ  According to Maldonado, 
he responded that he had worked wi
th the alleged discriminatee while 
the latter was just an apprentice, and  ‚ﬁhe didn™t show me any skills . . . 
that would help us out there at the prison. . . .™ﬂ According to Mal-

donado, Martinez and Santos then together asked him what he thought 
about Venglarcik, and ﬁI sa
id he wouldn™t work out.ﬂ 
to put him . . . And I didn™t feel that he had a good reference.  
As to whether Respondent was hiring at the time, during cross-
examination, Santos initially averred that no sheet metal 
worker/installer positions were 
open at the time; however, he 
later admitted that three individuals (Maldonado, who was rec-
ommended for hire by Manuel Martinez
38; Jason Israelian, a 
former employee; and Ramiro M
unoz) were hired as installers 
within 2 weeks of his interview of Venglarcik.
 39 As to the consolidated complaint paragraph, pertaining to 
Respondent™s allegedly unlawful 
suspension of Charles White-head in July, Russ DeJohn testified on behalf of Respondent 
and stated that it 
was his decision to suspend the alleged dis-
criminatee for a week.  According to DeJohn, he spoke to 
Whitehead on the day of his suspension, a Friday, in his office 

ﬁin reference to the prevailing 
wage not being paid correctly, 
and things of that nature that were ongoing complaints . . . . He 
questioned why, on a prevailing wage
 project in El Portal . . . 
[the wage rate] was not a journe
yman wage rate versus an ap-
prentice wage rate.ﬂ
40 DeJohn added that this ﬁdid notﬂ cause 
his suspension.  Rather, ﬁwhat led to [his suspension] was this 
ongoing, continuing complaining, griping, not that day, but 
prior to that dayﬂŠ an ﬁaccumulation.ﬂ  Continuing, DeJohn 
testified that ﬁthe final decisi
on was made based on the continu-
ing, ongoing complaining, disrupti
on of work, et cetera that we 
just were not going to tolerate
 any more.ﬂ  Asked when the 
final decision was made, DeJohn st
ated, ﬁI couldn™t give you an 
exact time, but it would have been in the afternoon sometime.ﬂ  
Respondent offered no corroborative evidence for DeJohn™s 
assertions nor did DeJohn offer any explanation for the remarks 
in the suspension notice, which was given to Whitehead.
41 With regard to the union logo T-shirt incident at the Cor-
coran State Prison, Manuel Martinez, who stated he was Re-
spondent™s supervisor42 for the job, testified that, on the morn-
 38 Both Martinez and Maldonado were members of the Union, and 
knew each other and Venglarcik from having worked on union jobs. 
39 Russ DeJohn testified that Israelian had worked as a journeyman 
sheet metal worker for Respondent during the summer of 1995 but that 
he had never worked at a prison 
before; that Maldonado had never 
worked on a prison job before; and that Munoz was hired as an installer 
but was not sent to the Corcoran job. 
40 Questioned with regard to the Albertson™s incident on July 11, 
Manuel Martinez averred that  ﬁI really don™t know what went onﬂ and 
that he does not recall sending Whitehead home from the job.  Asked if 
he reported to Respondent™s office that Whitehead had caused a prob-

lem there, Martinez testified,  ﬁI might have.  I don™t recall right now.ﬂ 
41 During his cross-examination, asked if he ever told either Santos 
or DeJohn that Whitehead had a ba
d or poor attitude, Manuel Martinez 
said, ﬁI think I told him, Steve Santos
, more than one time that he had a 

poor attitude.ﬂ  Asked what this was, Martinez said, ﬁJust gripes. His 
gripes about . . . anything on a certain job.ﬂ  Martinez added that 
Whitehead™s suspension  ﬁdidn™t have nothing to do with me . . . .ﬂ 
42 DeJohn classified Martinez as Respondent™s foreman/leadman on 
the Corcoran job; while the latter cat
egorized himself as Respondent™s 
supervisor on the project and Kenneth Maldonado as his leadman.  In 
any event, Martinez described his duties at Corcoran as ensuring ﬁthe 
people go to workﬂ and  ﬁmak[ing] sure
 the material gets there . . . .ﬂ  
As to the former, Martinez said his j
ob is to  ﬁline outﬂ the crew, with 
him deciding ﬁwhich men I want in 
which building.ﬂ  He added that, 
while ﬁfrom experience . . . I kind of know what™s going on,ﬂ his crew 
does not know the jobs to do each day without him telling them and 
that he bases his decision on which me
n to assign to the various jobs on 
ﬁtheir qualification and what material I 
have in hand to work with . . . .ﬂ  
Also, according to Martinez, he ﬁs
ometimesﬂ moves personnel from job 
to job.  With regard to his other responsibilities, Martinez says that he 
has recommended hiring certain indi
viduals and, as with Maldonado, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 418 ing at issue, as he normally does,
 he spoke to the employees on 
his crew at the Corcoran II work area and, while doing so, ob-
served Whitehead wearing ﬁa tan-brown jumpsuit that zips up 
from his waistline all the way to his neck.ﬂ  Then, according to 
Martinez, he left the work area and did not return until 2 hours 
later and, on doing so, noticed that the alleged discriminatee 
had taken off the jumpsuit and was working in a blue T-shirt,
43 ﬁand I questioned him about it.ﬂ  
Martinez reminded Whitehead 
that ﬁ‚we™ve got a dress code around here.™ He came out with an attitude.  You know, ‚You going to fire me now for wearing 
this shirt™ . . . . He was  being 
loud. . . . He was washing it out 
to everybody . . . . I said, ‚Charlie, what™s going on and what™s 

the problem.™ﬂ Continuing, Mart
inez recalled that ﬁ[Whitehead] 
kind of argued with me.  I just kept my mouth shut, and he did 
all the screaming and yelling and arguing . . . . Because he was 
wearing a blue shirt, and I asked him to take it off and put his 
jumpsuit back on.ﬂ  Martinez further testified that ﬁthe problem 
was he was saying that I was going 
to fire him for wearing [the 
blue T-shirt].  And I was just asking him, ‚No I™m not going to 
fire you for it.  I want you to put your jumpsuit back on and go 
back to work.™ﬂ Thereupon, acco
rding to Martinez, he tele-phoned Steve Santos, ﬁand I . . . told him what was going on.ﬂ 

Santos instructed the foreman to send Whitehead back to the 
shop ﬁso that™s what I did.ﬂ Finally, Martinez admitted that, 
during the confrontation, White
head pointed at another em-ployee, who was wearing a blue shirt that dayŠAdam Bernal.  
Martinez, who denied having explained the dress code to Ber-
nal, turned to the latter and ﬁtold him he needed to . . . start 
wearing other shirts than the color he™s wearing . . . .ﬂ  Bernal 
asked if he should go home, and Martinez asked if he was go-
ing to comply with the dress code
 from then on.  Bernal said he 
would, and ﬁthat was it with Adam.ﬂ
44 During cross-examination, Martinez described Whitehead™s 
T-shirt as being blue with Union covered with union logos.  
Asked what was causing Whitehead to be so upset during their 
confrontation, Martinez first 
asserted he became upset over 
having to remove the blue shirt and then asserted, ﬁHe was 
upset because he thought was fi
ring him.ﬂ  However, Martinez 
then conceded that what Whitehead was yelling and screaming 
about concerned his objection to
 having to remove his Union 
logo T-shirtŠﬂ Yeah, that™s proba
bly what he said.ﬂ Further, 
during cross-examination, with regard to Adam Bernal, Marti-
nez admitted he was not a new employee.  Rather, Bernal had 
worked for Respondent 4 or 5 years prior to the Corcoran job 
                                                                                            
                                                           
Steve Santos has followed some of his recommendations; that he is 
authorized to send workers back to Respondent™s shop for disciplinary 
or other reasons; and that he is 
empowered to permit employees to 
leave work early.  Martinez further te
stified that the extent of a fore-
man™s authority is dependent on hi
s experience (I would say that™s 
probably the way it works) and that newly hired foreman would not 
have the extent of supervisory authority given to him. 
With regard to Maldonado™s status as Martinez™ leadman, notwith-
standing his earlier testimony, De
John conceded that Maldonado was 
also a foreman/leadman on the Corcoran
 job.  Asked if he would clas-
sify Martinez and Maldonado the same, DeJohn said, ﬁFor a given 
building, the way the job™s being run, you could say that.ﬂ  DeJohn 
maintained that leadman and forema
n are interchangeable positions and 
did not know if Maldonado was ever told he was a foreman. 
43 Martinez described the Corcoran State Prison dress code for con-
tractors as prohibiting blue shirts, black shirts, and blue and black jeans. 
44 Unlike Whitehead, Martinez did not 
enforce the dress code against 
Bernal that day  ﬁbecause he had just started working for us .ﬂ 
and had been rehired prior to the prison job, working in the shop and at another job before being transferred to Corcoran.  
Russ DeJohn testified that he became aware of the T-shirt 
incident on being informed by Santos that Whitehead had been 
sent back to the shop from Corcoran and that he did have a 
conversation with Whitehead in Respondent™s office later.  
According to DeJohn, the conversation began with Whitehead 
asking why he was sent back 
to the shop and was he being 
fired.  DeJohn replied that he was not being fired, that he was dressed in violation of the dress 
code, and that he would need to 
dress properly in order to return to work. Whitehead replied 
that others were dressed as he
 was and asked why he was being 
singled out. DeJohn responded that his shirt was the wrong 
color and that he had to change it.  Whitehead refused, asking if 
he was going to be fired. DeJohn 
repeated that he was not being 
fired but just had to adhere to
 the dress code. DeJohn further 
testified that, from that point, 
the conversation seemingly just 
repeated itself.  Finally, he and Ray Griesner told Whitehead 
ﬁthat he can . . . stay there and work in the shop or change and 
go back to Corcoran.  DeJohn also stated that, during the con-
versation, Whitehead asked if th
ere would have been a problem 
if the T-shirt was white with the identical union logos and writ-
ing, and he replied, ﬁWell, its the navy blue colors are a prob-
lem . . . you could not wear blue, black, or orange.ﬂ  Further, 
DeJohn specifically denied telli
ng Whitehead he had to change his shirt in order to work in the shop.  Finally, Respondent 
failed to call Ray Griesner as a witness with regard to what he 
allegedly said to Whitehead on 
the latter™s arrival at Respon-
dent™s facility. 
B. Legal Analysis of Alle
ged Unfair Labor Practices 
Initially, with regard to the c
onsolidated complaint allegation 
that, on or about May 30 and si
nce said date, Respondent has unlawfully refused to hire Fred Venglarcik, analysis of the 
respective credibility of the principal witnesses is required.  In 
this regard, I was impressed by 
the testimonial demeanor of the 
alleged discriminatee, who, at all times, appeared to be testify-
ing in an entirely candid and st
raightforward manner.  In con-
trast, I found that neither Russ DeJohn nor Steve Santos exhib-
ited the same degree of candor, as did Venglarcik, while testify-
ing, and, instead, appeared to
 be testifying in a manner de-
signed to bolster Respondent™s defense to the above unfair la-
bor practice allegations.  Accordingly, whenever their respec-
tive testimony has been in conflict, I credit the testimony of 
Venglarcik over that of DeJohn and Santos and shall rely on the 
former™s version of what occurred.
45  Therefore, I find that, on 
answering Respondent™s advertisem
ent for an installer/ lead-
man
46 and obtaining an employment
 application, Venglarcik 
 45 I shall rely on the testimony of  DeJohn only when uncontroverted 
or corroborated by other record evidence. 
46 Par. 6(a) of the consolidated complaint and counsel for the Gen-
eral Counsel allege that a question asked by a woman, to whom 
Venglarcik spoke, by telephone, when
 he answered Respondent™s ad-
vertisement, constituted unlawful in
terrogation, violative of Sec.  
8(a)(1) of the Act.  The individual, characterized by counsel for the 

General Counsel as Respondent™s recep
tionist, is alleged in the consoli-
dated complaint to be an agent of Respondent.  However, there is not a 
scintilla of evidence in the record as to the woman™s identity, her posi-
tion, her duties, or, indeed, her relationship to Ray Griesner or any 
other management official.  The most recent case, cited by counsel for 
the General Counsel in support of 
the consolidated complaint allega-
tions, notes that ﬁthe test for agency is whether, under all the circum-
stances, an employee would reasonably believe that the alleged agent 
 STANDARD SHEET METAL, INC. 419completed the application on which he requested a job as a 
sheet metal worker, returned with it to Respondent™s Fresno 
shop and office facility, and spok
e to Ray Griesner, the owner; 
that, after reviewing the document, Griesner asked Venglarcik 
what work he had done for each of the listed former employers, 
many of which were union signato
ry contractors; that, then, 
Griesner ﬁasked me if I was still a member of the Union; and 
that, after Venglarcik said no, Grie
sner asked if he . . . had . . . 
ever worked at a non-union establishment.ﬂ I further find that, 

approximately a week later, th
e alleged discriminatee was in-
terviewed by Russ DeJohn in the 
latter™s office; that, without being specific, Venglarcik said he 
just wanted a job; that, after 
questioning Venglarcik about hi
s previous employers and the 
jobs on which he worked as a foreman, DeJohn said that Re-
spondent was seeking someone with experience working at 
prisons and asked if the former had ever been a foreman on a 
prison job; that, after Venglarcik answered affirmatively, De-
John handed him a copy of Respondent™s foreman/leadman job 
description and said the latter™s work experience qualified him 
for the position; that, after discussing salary, DeJohn asked the 
alleged discriminatee about his membership in the Union and, 
searching through papers on his de
sk, said ﬁthere was some sort 
of form . . . I needed to sign to waive my Union affiliationﬂ; 
and that the meeting ended with
 DeJohn saying he would re-
view Venglarcik™s application with Griesner and some ﬁassoci-
ates there.ﬂ  Next, I find that, a week later, Venglarcik tele-
phoned DeJohn, who told the former his application had been 
reviewed and ﬁthey we
re still working on something about my 
Union affiliation . . . . and they were trying to work around [it]ﬂ 

and that, after Venglarcik asked 
if his union membership was 
adversely affecting his hiring pr
ospects, DeJohn responded ﬁnot in a direct way that it was, but in a way it was.ﬂ Also, I find 
that, in mid-August, subsequent to the filing of the instant rep-
resentation election petition by the Union, on receiving a tele-
phone page from Respondent and being informed by an uniden-
tified individual that he was stil
l being considered for a position 
and that Respondent wanted h
im to return for another inter-view, Venglarcik returned to Respondent™s office; that he was approached by Steve Santos, who requested that he complete 
another employment application; 
that Venglarcik did so in front 
of Santos; that, while the form
er was writing, Santos ﬁwanted to know if I ever ran work as a foremanﬂ and ﬁasked me if I had 
ever worked in a non-union shopﬂ; and that Santos then ex-
plained some of the job dutie
s of Respondent™s foremen and 
said he would speak to Griesner about hiring the alleged dis-
criminatee. Finally, I find that while, at the time Venglarcik 
was interviewed by Griesner an
d DeJohn, there were no jobs available for installers or foremen/leadmen,
47 there were lead-
                                                                                            
 was speaking for management a
nd reflecting company policy.ﬂ  
House Calls, Inc., 304 NLRB 311 (1991).  Further, in both 
House Calls, Inc
. and Diehl Equipment Co.,
 297 NLRB 504 (1989), the Board based its 
finding of apparent authority on th
e position and job responsibilities of 
the alleged agents, and, in particular, I note that Venglarcik had no idea 
as to the identity or job responsibility of the woman, with whom he 
spoke.  Thus, other than the content of the woman™s question, there is 
no evidence herein on which to make any findings as to apparent au-
thority. Accordingly, as there is insufficient evidence to establish that 
Venglarcik could reasonably have re
lied upon the individual as speak-
ing on behalf of Respondent as its agent, I must recommend dismissal 
of par. 6(a) of the consolidated complaint.    
47 The record establishes that Respondent did not hire an installer un-
til the end of June and that it planned to utilize Manual Martinez as its foreman at Corcoran State Prison.  Further, while a leadman was even-
man and installation jobs available at the time of his interview 
by Santos. 
In determining whether Respondent acted unlawfully by fail-
ing and refusing to hire Fred Venglarcik, I must utilize the ana-
lytical framework, set forth by the Board in 
Wright Line, 251 
NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982), approved in 
NLRB v. Transporta-
tion Management Corp., 462 U.S. 393 (1983), and in  
Lewis 
Mechanical Works
, 285 NLRB 514 at 514 (1987).  Thus, in order to prove a prima facie viol
ation of Section 8(a)(1) and (3) 
of the Act, the General Counsel 
has the burden of establishing 
that the alleged discriminatees engaged in union activities; that 

Respondent had knowledge of such
 conduct; that Respondent™s 
actions were motivated by un
ion animus; and that the dis-charges and layoffs had the effect of encouraging or discourag-
ing membership in the Union. 
WMRU-TV
, 253 NLRB 697, 703 
(1980).  Further, the General Counsel has the burden of proving 

the foregoing matters by a preponderance of the evidence.  
Gonic Mfg. Co., 
141 NLRB 201, 209 (1963).  However, while 
the above analysis is
 easily applied in cases in which a respon-
dent™s motivation is straightforward, conceptual problems arise 
in cases in which the record evidence discloses the presence of 
both a lawful and an unlawful ca
use for the allegedly unlawful 
conduct.  In order to resolve this ambiguity, in 
Wright Line, supra, the Board established a causation test in all 8(a)(1) and 
(3) cases involving employer motivation. ﬁFirst, we shall re-
quire that the General Counsel
 make a prima facie showing sufficient to support the inference that protected conduct was a 
‚motivating factor™ in the employer™s decision.  Once this is 
established, the burden will shift to the employer to demon-
strate that the same action woul
d have taken place even in the 
absence of the protected conduct.ﬂ  Id. at 1089.  Three points 
are relevant to the foregoing analy
tical approach.  First, in con-
cluding that the General Counsel 
has established a prima facie 
showing of unlawful animus, the Board will not ﬁquantitatively 
analyze the effect of the unlawful motive.The existence of such 
is sufficient to make a discharge a violation of the Act.ﬂ  Id. at 
1089 fn. 4.  Second, once the burden has shifted to the em-
ployer, the crucial inquiry is not whether Respondent could 
have engaged in the discharges
 and layoffs here, but, rather, 
whether Respondent would have done so in the absence of the 
alleged discriminatees™ uni
on activities and support
.  Structural Composites Industries, 304 NLRB 729 (1991); Filene™s De-
partment Stores, 299 NLRB 183 (1990). Third, pretextual dis-
charge cases should be viewed as
 those in which ﬁthe defense of business justification is
 wholly without meritﬂ (
Wright Line, supra at 1084 at fn. 5), and the ﬁburden shiftingﬂ analysis of 
Wright Line need not be utilized.  
Arthur Anderson & Co.,
 291 NLRB 39 (1989).  Finally, in 
alleged hiring discrimination 
cases, such as involved here, in order for counsel for the Gen-
eral Counsel to meet her burden of proof, it is necessary that 
she establish the availability of 
a job, which was denied to the alleged discriminatee.  
Casey Electric,
 313 NLRB 774 at 774 
(1994). Here, I believe that counsel fo
r the General Counsel has met 
her burden of proof that Respondent was unlawfully motivated 
in failing and refusing to hire 
Venglarcik as an air-conditioning 
                                                                                            
 tually hired for that job, DeJohn was uncontroverted that, as of late 
May and June, Respondent had not yet clarified its hiring plans for the 
hiring of a leadman for the prison job. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 420 installer in August.48  At the outset, Respondent is a nonunion 
contractor, and the alleged discr
iminatee has been a member of                                                           
                                                                                             
48 Venglarcik applied for a sheet metal worker job.  During his inter-
view, by DeJohn, the alleged discri
minatee told the former he just 
wanted a job and, clearly, the interview began as one for a sheet metal 
worker/air-conditioning installation job, a position for which Respon-
dent normally retained the names of
 qualified applicants.  While the 
interview obviously then evolved into one for a foreman/leadman posi-
tion and the matter is not free from doubt, I believe that, as Venglarcik 
was qualified and willing to perform installation work and as DeJohn 
acknowledged Venglarcik™s proficiency for said job by speaking to him 
about a foreman/leadman position, the interview must be considered as 
being for both positions.  However, to
 the extent that Respondent failed 
and refused to hire Venglarcik as a 
sheet metal worker in late May or 
early June, I note that there do not ap
pear to have been any journeyman 
sheet metal worker or air-conditioning 
installation positions available at 
the time of his application and interviews. On this point, Respondent™s 

records reveal that no installers were
 hired until, at least, the end of 
June. Accordingly, counsel for th
e General Counsel has not met her 
burden of proof on this issue.  
As to the foreman/leadman position, while each of Respondent™s in-
cumbent foremen/leadmen, including Artist Morgan and Manuel Mar-
tinez, was included, by Respondent, on the voter eligibility list and 
while each voted without challenge, 
the Board has long held that, not-withstanding litigation in an underl
ying representation matter, a ques-
tion of supervisory status may always be relitigated in an accompany-
ing unfair labor practice matter (
Adco Electric
, 307 NLRB 1113, 1119 
(1992)), and the law must be equally 
applicable in these circumstances.  
Therefore, as to the merits, it seems clear to the undersigned that those 

in the position of foreman/leadman for Respondent exercise the author-
ity of supervisors within the meaning 
of Sec. 2(11) of the Act, with the 
extent of their authority wholly 
dependent upon their tenure with Re-
spondent.  Thus, both Manuel Martin
ez, who has been employed by 
Respondent for 5 years, and Artist Morgan, who had been employed by 
Respondent for less than a year, were classified as foremen.  While the 
extent of the latter™s supervisory authority appears to have been limited 
to, within his discretion and indepe
ndent judgment, assigning work to 
employees on his crew and reassigning th
em to other work if they were 
not performing the original assignm
ent to his satisfaction, Martinez 
possesses authority not only to assi
gn work within his discretion but 
also to grant time off and to di
scipline employees by removing them 
from jobsites and sending them back 
to Respondent™s shop.  Martinez 
explained the difference in their authority as nothing more than a func-
tion of job tenure.  Sec. 2(11) of the Act is phrased in the disjunctive, 
and possession of any one of the en
umerated indicia of supervisory 
status provides a sufficient basis 
for finding supervisory authority as 
long as the exercise of such is not 
routine but requires the use of inde-

pendent judgment.  
Northcrest Nursing Home
, 313 NLRB 491 (1993); 
Adco Electric, supra at 1120.  The authority to assign work is one of the 
indicia of supervisory authority. While I recognize that the Board 

seems loathe to find individuals, 
who merely independently assign 
work on job sites and possess no other 
indicia of supervisory status, to 
be statutory supervisors (
S.D.I. Operating Partners, L.P
., 321 NLRB 
111 (1996)), Respondent™s foremen appear to gain additional such 
authority (the power to grant time 
off and to discipline) over time.  
Inasmuch as it would be disingenuous to categorize individuals, in the 
same job classification, as statutor
y supervisors or not depending only 
on their job tenure and as using one™s 
discretion in assigning work is an 
indicia of supervisory authority (
Debber Electric
, 313 NLRB 1094, 
1095 (1994)), I believe that a forema
n for Respondent must be classi-
fied as a supervisor within the mean
ing of the Act.  Accordingly, as  
ﬁthe Board has long held that indi
viduals applying for supervisory 
positions must be treated as supervisors . . . and not as employees under 
the Actﬂ (
Ace Machine Co
., 249 NLRB 623, 634 (1980)), to the extent 
that Respondent may have been unlawfully motivated in failing and 
refusing to hire Venglarcik for this position in June and August, such 
was not violative of Sec. 8(a)(1) and 
(3) of the Act.  Finally, assuming, 
arguendo, that the foreman/leadman position for Respondent is non-
the Union for, at least, 10 years.  In this regard, I believe that, 
notwithstanding Venglarcik™s deni
al of current union member-
ship to Ray Griesner, given his prior employment by union 

signatory contractors, a fact about which Griesner
49 and DeJohn 
were aware, Respondent suspecte
d his continued membership.  
Thus, after reviewing the prior 
employers, listed, by Venglar-
cik, on his employment
 application, Ray Gr
iesner, the owner of Respondent, asked him if continued to be a member of the Un-
ion.  Likewise, after discussing the alleged discriminatee™s 
previous work experience, Russ DeJohn asked Venglarcik 
about his union affiliation.  ﬁInterrogation of prospective em-
ployees [about their union sentiments] by a high company offi-
cial is definitely coercive and interferes with an employee™s 
rights.ﬂ NLRB v. Tesoro Petroleum Corp.
, 431 F.2d 95, 96 (9th Cir. 1970).
50  Moreover, such signifies
 the employer™s ﬁsignifi-
cantﬂ aversion to the employment
 of prounion applicants and, therefore, the questions, posed by Griesner and DeJohn, were 

violative of Section 8(a)(1) of the Act.  
American Signcrafters
, 319 NLRB 649, 651 (1995); Lewis Mechanical Works
, supra at 
519.  Further, Griesner and, 
later, Steve Santos questioned 
Venglarcik as to whether he had ever worked at a nonunion 
shop. Said questions represent coterminous inquiries regarding 
either the alleged discriminatee™s membership in the Union or 
his willingness to work for a nonunion contractor; in either 
case, such interrogation of an 
employment applicant is inher-
ently coercive and blatantly violative of Section 8(a)(1) of the 

Act.  
Casey Electric
, supra at 785; 
Honda of Hayward
, 307 
NLRB 340, 349 (1992).
51 Besides by the foregoing unlawful interrogation of Venglar-
cik, Respondent™s longstanding antipathy
52 toward the Union, is 
demonstrated by other statements
, made to him by DeJohn.  In 
this regard, during the employment interview, DeJohn told 
Venglarcik that he would have to sign a form, waiving his un-
ion affiliation. ﬁIt is axiomatic that such agreements and their 
solicitation are barred under the 8(a)(1) prohibition of coercion 
directed at employee exercise of
 rights protected by Section 7.ﬂ 
Eddyleon Chocolate Co.
, 301 NLRB 887 at 887 (1991).  Ac-
cordingly, DeJohn™s comment wa
s coercive and violative of 
Section 8(a)(1) of the Act.  Also, during their subsequent tele-
phone conversation, DeJohn told Venglarcik that Respondent 
was ﬁtrying to work aroundﬂ the latter™s union membership, 

and, when asked, by Venglarc
ik, if his union membership was detrimental to his chances of 
being hired, DeJohn indirectly 
said that it was.  The Board has held that any statement, by an 
 supervisory, there is no record evidence that such a position was open 
in late May or early June. Rather, the need for a second fore-
man/leadman for the Corcoran project had not yet been determined.  
49 The fact that Griesner examined
 Venglarcik™s list of previous em-
ployers on his employment applica
tion and immediately asked about 
his union membership patently esta
blishes Griesner™s recognition that 
Vanglaracik had worked for union signatory contractors. 
50 Inasmuch as I believe DeJohn™s interview of Venglarcik was for 
both an installation position and a foreman/leadman position, I find 
DeJohn™s interrogation of Venglarcik 
to have been violative of Sec. 
8(a)(1) of the Act. 
51 Inasmuch as I view Santos™ inte
rview of Venglarcik as also having 
been for both a leadman position and 
an installer position, the former™s 
union-related interrogation of
 Venglarcik was unlawful. 
52 Charles Whitehead was uncontroverted that, some time during the 
fall of 1995, Manuel Martinez warned 
him that, if he were seen speak-
ing to union officials on a jobsite, he would be sent home for the day.  
Noting Martinez™ failure to deny the warning, I credit Whitehead™s 
testimony. 
 STANDARD SHEET METAL, INC. 421employer, linking possible employ
ment of an applicant to his union activity, is violative of Sec
tion 8(a)(1) of the Act, and I 
so find here. Ristorante Donatello
, 314 NLRB 693, 694 (1994).53  Finally, Respondent™s own hiring records establish 
that, in August, there were inst
allation jobs available, which 
were filled shortly after Vengl
arcik was interviewed by Steve 
Santos.  In view of the foregoing
, I believe that counsel for the 
General Counsel has made a prima
 facie showing that, in mid-
August, Respondent was unlawfully motivated in failing and 
refusing to hire Venglarcik for 
an air-conditioning installation 
position. As to whether it has met its 
burden of proof and established 
that it would have refused to 
hire Venglarcik notwithstanding 
his membership in the Union, Respondent™s position appears to 
be nothing more than a canard. Thus, having credited the al-

leged discriminatee™s version of 
the facts, specifically that he 
was invited back for an August 
interview, and placing no cre-
dence in the contrasting testimony
 of either DeJohn or Santos, I 
believe that, as the Corcoran 
State Prison job was about to 
commence and as Respondent was in need of installers and a leadman, the two management offi
cials and, possibly, Griesner 
decided that Santos should re
interview Venglarcik for both jobs54 and that, in so doing, Santos was well aware of the al-
leged discriminatee™s union memb
ership. The latter did, of 
course, interview Venglarcik and, subsequently, sought opin-

ions of the alleged 
discriminatee™s work.55  While Santos testi-
fied that he decided not to hi
re Venglarcik based on poor refer-
ences and a lack of available positions, neither Manuel Marti-
nez nor Ken Maldonado, the two references, had any recent 
knowledge of Venglarcik™s work record or skills and Respon-
dent™s hiring records establish th
at no less than two installers 
were hired in the same time peri
od.  In short, I can give no 
credence to the testimony of Steve Santos in these regards.  
What seems more likely is that
 Respondent, keenly aware of 
the ramifications of the pending representation election petition 

and notwithstanding its hiring needs, decided against hiring 
Venglarcik as an air-conditioning installer solely because he 
was viewed as a potential supporte
r of the Union.  Accordingly, 
I find that Respondent™s defense 
is without merit and that its 
failure and refusal to hire Fred Venglarcik in August was viola-
tive of Section 8(a)(1) and (3) of the Act.  
                                                          
 53 For the reasons set forth above in fn. 50, I find all union-related 
statements, made to Venglarcik by 
DeJohn, to have been unlawful. 
54 This, I believe, was the mechanism through which Venglarcik 
came to be called back by Respondent
 for another interview.  Rather 
than being buried in the project coordinator file, where it undoubtedly 
would never have been found, Ve
nglarcik™s employment application 
must have been in either a forema
n/leadman applications file or an 
installer applications file.  Said application must have been pulled when 
Respondent began staffing for the Corcoran job. 
55 The fact that Santos sought the opinions of Martinez and Mal-
donado, who was hired after Santos™ 
interview of Venglarcik, with 
regard to the latter™s sheet metal wo
rk ability convinces me that Santos 
interviewed and considered hiring Venglarcik as an installer.  Thus, 
DeJohn and Martinez each testified that Maldonado was hired as the 
leadman at Corcoran. As such a position was no longer open, the logi-
cal inference is that Santos sought Maldonado™s evaluation of Venglar-
cik because the latter remained under 
consideration for hire as an in-staller. Finally, I reiterate that De
John felt the alleged discriminatee was 
well qualified to be a foreman.  It
 is difficult to understand how he 
could be qualified for such a positi
on without being qualified to per-
form journeyman™s work. 
I turn next to the consolidated complaint allegation that, in 
July, Respondent suspended Charle
s Whitehead in violation of 
Section 8(a)(1) and (3) of the Act.  In determining whether 
Respondent™s conduct was unlawf
ul, I again engage in an 
analysis consistent
 with the Board™s 
Wright Line, supra, guide-lines and note that, in order to 
establish a prima facie violation 
of the Act, the General Counsel mu
st establish that said suspen-sion was unlawfully motivated by Whitehead™s suspected sup-
port for the Union.  As to this, Whitehead was uncontroverted, 
and I find, that he was the em
ployee, who started the Union™s 
recognition campaign amongst Re
spondent™s employees and 
that, from May through July, he spoke to employees about the 
Union and distributed authorizat
ion cards.  Further, Whitehead 
was uncontroverted, and I find, that, on July 11, during a break 
period at a job at an Albertson™
s grocery market in Fresno, he 
engaged in a verbal disagreeme
nt with his foreman, Manuel 
Martinez, regarding the Union and the benefits of working in a 
union shop.  Martinez admitted that he might have reported to 
Respondent™s office that Whitehead
 had caused a problem, and, the next day, Whitehead was given a 1-week suspension by 
Russ DeJohn.  In my view, as it has long been a tenet of Board 
law in discrimination cases ﬁthat the timing of the [employer™s 
conduct] is strongly indicative 
of animus,ﬂ Whitehead™s sus-
pension, coming 1 day after his argument with Martinez, is 
suggestive of unlawful animus.  
Electronic Data Systems Corp., 
305 NLRB 219, 220 (1991); Structural Composites Industries, 304 NLRB 729 at 729 (1991).  Moreover, I am convinced that 
Respondent™s stated reasons for the suspension were merely 
pretextual, and ﬁit is . . . well 
settled . . . that when a respon-
dent™s stated motives for its ac
tions are found to be false, the 
circumstances . . . warrant the inference that the true motive is 
an unlawful one that the res
pondent desires to conceal.ﬂ 
Fluor Daniel, Inc.
, 304 NLRB 970 at 970 (1991); 
Shattuck Den Min-
ing Corp.v. NLRB
, 362 F.2d 466 (9th Cir. 1966).  Thus, while 
the suspension notice itself states, as reasons for the suspension, 
a negative attitude toward Re
spondent™s training program and a 
ﬁcurrent work load slow down,ﬂ Respondent failed to offer a scintilla of evidence in support of either assertion.  Further, 

while Russ DeJohn maintained that
 his decision was based on 
Whitehead™s continued complaining and a resulting disruption 
of work, Respondent offered no supporting evidence of either 
constant complaining by Whitehead or of any resulting disrup-
tions of work. In the foregoing circumstances, including the 
unlawful animus shown toward Venglarcik and Martinez™ 
comment to Whitehead in late 1995, I believe the record war-
rants the conclusion that Respo
ndent™s true motivation for its 
suspension of Whitehead was the latter™s union activities.  Ac-

cordingly, Respondent™s suspen
sion of him was violative of 
Section 8(a)(1) and (3) of the Act. 
With regard to union logo T-shirt incident at the Corcoran 
State Prison and the consolidated complaint allegation that, on 
September 13, Whitehead was re
moved from the job in viola-
tion of Section 8(a)(1) and (3) of the Act, given the conflicting 
versions of Whitehead and Martinez as to what occurred on the 
jobsite, a credibility resolution is required. As to this, having 
observed both individuals as w
itnesses, by his demeanor, I 
found Whitehead to have been the more candid witness. More-
over, I note that, during cross-ex
amination, after repeating his 
direct examination assertion that, on the morning at issue, 
Whitehead ﬁwas upset because he thought I was going to fire 
him,ﬂ Martinez conceded that what Whitehead was yelling and 
objecting to that day was the former™s demand that he remove 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 422 his union logo T-shirt.  Accordingl
y, crediting the testimony of 
Whitehead, I find that, prior to reporting to the Corcoran State 
Prison, he was aware of the requirement that Respondent™s 
employees could not wear blue, bl
ack, or orange clothing; that, 
on the morning of September 13, he was wearing a dark blue 
union logo T-shirt and blue jeans,
 with both items covered by 
beige coveralls; that, at approx
imately 8:30 a.m. in the morn-
ing, another employee drove to the jobsite in a company deliv-
ery truck; that the driver was wearing a shirt with a ﬁvote noﬂ 
button attached to the pocket of 
the shirt; that, in response, 
Whitehead removed his coveralls
, exposing his blue union logo 
T-shirt, and commenced working.  I further find that, an hour 
later, Martinez approached, sa
ying Whitehead could not wear 
such a shirt while working and he had to take it off; that, after 
Whitehead said he was wearing what he wore to work, Marti-
nez said he could not work, w
earing that T-shirt; that, loud 
enough for his fellow employees to hear, Whitehead shouted 

that Martinez was saying he could not work in a union logo T-
shirt; that Martinez denied having
 kicked Whitehead off the job 
and said he only wanted Whitehead to remove the T-shirt; that, 
after some back and forth arguing, Whitehead removed the T-
shirt and said he could not work without a T-shirt; that Marti-nez then ordered Whitehead to put on his T-shirt and coveralls; 
that Whitehead refused to put on
 his coveralls as it was too hot and as he desired to voice hi
s union sympathies; that another 
employee then pointed out that Martinez himself was wearing a 
ﬁvote noﬂ button; that Martinez offered to remove it and again 
asked Whitehead to remove his T-shirt; and that, after White-
head refused, Martinez ordered him to leave the job and to 
report to Respondent™s office 
and shop facility in Fresno. 
Once again engaging in an analysis consistent with the 
Wright Line, supra, guidelines, I believe that the General Coun-
sel has made a prima facie s
howing that Respondent was un-
lawfully motivated in ordering Whitehead off the Corcoran 
State Prison jobsite that morning.  Thus, Whitehead was, of 
course, the employee-organizer of the union campaign, and 
Respondent, especially Martinez
, was well aware of White-head™s prounion sympathies.  
Moreover, given what I have 
concluded was a suspension resulting from his support for the 
Union, Respondent™s unlawful animus toward Whitehead was 
palpable.  Further, I believe 
Martinez™ attitude, on September 13, resulted from the union logo on Whitehead™s T-shirt and not 
from its dark blue color.  Thus, during their confrontation, 
while he undoubtedly knew he should not have been wearing a 
blue T-shirt, Whitehead continually insisted that Martinez was 
demanding he remove his T-shirt because of its logo, an 
accusation never denied by Martinez.  That Martinez was 
concerned with the union logo on the T-shirt is further 
demonstrated by his offer to remove his own ﬁvote noﬂ button 
in return for Whitehead™s removal of his T-shirt.  Finally, 
clearly demonstrative of unl
awful animus, Respondent™s 
defense appears to be blatantly pretextual.  Thus, while 
Martinez insisted that his reaction to Whitehead™s T-shirt was 
based on its dark blue color and 
not its union logo, he conceded 
taking no action against another employee, Adam Bernal, who 

was also wearing a dark blue T-shirt that day and who, 
Martinez admitted, was not a ne
w employee, having worked for 
Respondent on a prior occasion. 
 In these circumstances, I 
believe that Martinez™ removal of Whitehead from the 
Corcoran State Prison jobsite was motivated by the latter™s 
union sympathies and activities and 
was, therefore, viola
tive of 
Section 8(a)(1) and (3) of the Act. 
                                                          
As to the consolidated complaint allegations that Respondent 
engaged in several acts, violative 
of Section 8(a)(1) of the Act, 
I initially discuss Whitehead™s un
controverted testimony, which 
I credit, that, on September 13,
 after being removed from the 
Corcoran State Prison jobsite and then returning to Respon-dent™s office and shop facility in Fresno, he encountered Ray 
Griesner, who, on noticing Whitehead™s union logo T-shirt, 
yelled, ﬁGet out of my office. 
 Get out of my shop with shirt 
on.ﬂ  Further, relying on the test
imony of Whitehead over that 
of the significantly less candid 
Russ DeJohn, I find that, imme-
diately after Griesner™s dema
nd, DeJohn walked out of Re-
spondent™s office and also ﬁstated that [Whitehead] could not 
wear this shirt on the jobﬂ and that, during a later meeting with 

DeJohn, the latter reiterated, to
 Whitehead, ﬁWas out of dress 
code for the company and . . . I needed to change my shirt and . 

. . if I did so, I could continue working in the shop for the rest 
of the day.ﬂ  The right of employees to wear union insignia, 
while working, as a form of expression is protected by Section 
7 of the Act.  
Republic Aviation Corp. v. NLRB
, 324 U.S. 793, 801Œ803 (1945).  However, an employer may limit or ban for-
ever the wearing of union insignia at work if ﬁspecial circum-
stancesﬂ exist.  
Mack™s Supermarkets, 288 NLRB 1082, 1098 (2988).  The burden was on Res
pondent to establish the exis-
tence of special circumstances in its shop; however, no such 
evidence was adduced at the hearing.  Accordingly, by demand-
ing that Whitehead remove his union logo T-shirt as a condition 
for continuing to work in the shop, Griesner and of DeJohn 
engaged in conduct violative of Section 8(a)(1) of the Act.  
Northeast Industrial Service Co., 320 NLRB 977 (1996); 
Island Counties Legal Services,
 317 NLRB 941 (1995). 
Next, various comments and que
stions, directed at White-
head by Steve Torres during the 5-week period commencing on 

July 19, are alleged as violative 
of Section 8(a)(1) of the Act. 
As between Whitehead and Torres, notwithstanding the limited 
testimony of the latter, he fail
ed to exhibit the candor of an 
honest witness and, therefore, 
I shall credit and rely on the 
more straightforward Whitehead.  Thus, I find that, at least 10 
times during the above time period Torres approached White-
head and posed questions, such
 as ﬁWhere do you guys meet 
with the Union?ﬂ and ﬁwhat we thought about the union in-
volvement in the shop.ﬂ  There is no record evidence that Tor-
res, who initiated the questioning
 and is Respondent™s admitted 
agent, and Whitehead were friends; that Torres had any legiti-
mate purpose in asking such ques
tions, or that he gave White-
head any assurances against reprisals. Further, inasmuch as 

some, if not all, of these questions may have been posed prior 
to the filing of the election 
petitionŠat a time when the em-
ployees could be expected to have maintained secrecy regard-
ing the Union and at a time immediately after Whitehead™s 
suspension, which was motivated
 by his union sympathies, 
rather than the casual and innocuous union-related conversa-

tions, which occur in a workpl
ace environment, Torres™ ques-
tions appear to have been clea
rly coercive.  In these circum-
stances, I believe Torres™ questions were violative of Section 
8(a)(1) of the Act. 
Twin City Concrete
, 317 NLRB 1313, 1317 
(1995); Cal Western Transport
, 316 NLRB 222 at 222 (1995).
56  Also, on another occasion during the above time period, White-
 56 The consolidated complaint alle
ges, as unlawful interrogation, 
various Union-related questions, posed to Artist Morgan by Steve Tor-
res subsequent to the filing of the in
stant election petition.  Inasmuch as 
I believe Morgan was a supervisor within the meaning of Sec. 2(11) of 
the Act, such interrogation was not unlawful.  
 STANDARD SHEET METAL, INC. 423head was having lunch with another employee when Torres 
approached and began speaking
 about his own involvement 
with the Union.  Whitehead walked away toward the timecard 
rack, and Torres followed.  Catching up with the former, Torres 
said, ﬁYou know, if the shop deci
des to go union, Ray will just 
close the doors.ﬂ It is, of course
, well settled that threats of 
plant or business closure during an organizing campaign are 
coercive and violative of Section 8(a)(1) of the Act, and I so 
find here.  Baby Watson Cheesecake
, 320 NLRB 779, 786 
(1996); Nu-Skin International
, 320 NLRB 385, 391 (1996). 
Finally, I turn to the consolidated complaint allegation that 
Respondent engaged in surve
illance of employees™ union ac-
tivities by videotaping a union demonstration outside its office 
and shop facility in Fresno.  In this regard, there is no dispute 
that, one afternoon in August subsequent to the filing of the 
election petition, individuals, in
cluding officials of the Union, 
engaged in a demonstration on the public street in front of Re-
spondent™s facility; that the indi
viduals carried no placards or 
signs; that, at no time, did th
e demonstrators trespass on Re-spondent™s property; that Steve Torres videotaped the demon-
stration; and that an individual, identified by Torres as Paul 
Bidard, can be seen on the videotape, speaking to some of the 
demonstrators. While Torres testified that Bidard is an em-
ployee of a neighboring company, a Paul Bedard was listed by 
Respondent on its election eligibility list, and, based on my 
prior evaluation of Torres™ credibility, I believe that the indi-
vidual, viewed in the videotape 
is the same individual, whom Respondent listed as an eligible 
voter.  Inasmuch as such activ-
ity tends to intimidate employees by causing them to fear repri-
sal, it is unlawful to photograph or videotape employees, who 
are engaging in protected concerted activity.  
Sonoma Mission 
Inn & Spa
, 322 NLRB 898 (1997); 
F. W. Woolworth Co.
, 310 NLRB 1197 (1993). While videotaping or photographing in 
order to document a trespass claim may be justifiable, doing so 
in the mere belief that something ﬁmight happenﬂ does not 
justify an employer™s conduct wh
en balanced against the ten-
dency of the conduct to interfere 
with employees™ right to en-
gage in concerted activity. 
Casa San Miguel
, 320 NLRB 534, 
538 (1995); Ordman™s Park & Shop
, 292 NLRB 956 (1989).  
Here, at least one employee was videotaped by Torres, and, as 
Respondent offered no justific
ation for Torres™ actions, Re-
spondent must be found to have violated Section 8(a)(1) of the 

Act.  
The Representation Election 
The Objections 
 The Union™s second, third, fourth, and fifth objections to the 
conduct of the secret-ballot election, which was held on Sep-tember 17, 1996, are identical to various allegations of the con-
solidated complaint.  Thus, in
 its second objection, the Union 
asserts that Steve Torres communicated to employees that, 

should the Union win the election, Ray Griesner would close 
down the business.  I have previ
ously concluded that, in fact, 
Torres, Respondent™s admitted agent, did utter such a threat to 
Charles Whitehead and that, thereby, Respondent engaged in 
conduct violative of Section 8(a)(1) of the Act. However, 
Whitehead was only able to recall that Torres uttered his warn-
ing some time during the 5-week period, which commenced 
July 19.  In these circumstan
ces, one may not conclude with 
any certainty, that Torres made this comment on or prior to 
August 5, the date on which the Union filed its petition for the 
election and the start of the so-called critical period preceding 
the election.  Accordingly, I must
 conclude that this objection is 
without merit.  The Union™s third objection concerns interroga-

tion of employees, regarding their union sympathies and activi-
ties, by Steve Torres.  Conerning this, I have previously con-
cluded that, several times during the 5-week period which 
commenced on July 19, Torres questioned Charles Whitehead 
as to where employees were meeting with the Union and as to 
what the employees thought about
 their involvement with the 
Union and that such interrogation was coercive and violative of 
Section 8(a)(1) of the Act.  While Whitehead was no more 
specific about the timing of this type of interrogation, which 
occurred, at least, 10 times, inasmuch as Whitehead recalled 
that these incidents occurred throughout the 5-week period, one 
may reasonably conclude that some of Torres™ interrogation 
occurred subsequent to the filing of the election petition and, 
hence, during the critical period 
prior to the election.  In these 
circumstances, I find merit to 
the Union™s third objection. 
The Union™s fourth objection asserts that, through the use of 
a videotape camera, Respondent e
ngaged in surveillance of its 
employees™ protected concerted activities.  In this regard, I have 
concluded that Respondent enga
ged in conduct, violative of 
Section 8(a)(1) of the Act, by
 videotaping a Union-related 
demonstration on the public street
 in front of its Fresno facility 
one afternoon subsequent to the filing of the election petition.  
There is no dispute that Respondent™s agent Torres was the 
individual, who performed the vi
deotaping, and that, at least 
one employee, Paul Bedard, may 
be viewed on the videotape, 
speaking to union officials.  As 
I have concluded that said con-
duct was unlawful, I find merit to
 this objection.  Finally, the 
Union™s fifth objection concerns the Charles Whitehead T-shirt 
incident on September 13, 4 days 
prior to the day of the elec-
tion.  I have concluded that, 
on this day, Manuel Martinez 
unlawfully, in the presence 
of other employees, removed 
Whitehead from the Corcoran prison job based on the latter™s 
refusal to work without wearing a union logo T-shirt and that, 
on Whitehead™s return to Respo
ndent™s facility, both Ray Gri-
esner and Russ DeJohn unlawfully 
threatened not to permit him 
to work there unless he removed the T-shirt. I have found Re-

spondent™s above-described acts 
and conduct to have been co-
ercive and violative of Section 8(a)(1) and (3) of the Act. 

Therefore, I find merit to the Union™s fifth objection.  
The Union™s third, fourth, and fifth objections to the election 
are identical to certain allegations of the consolidated com-
plaint, which I have found to c
onstitute unfair labor practices. 
Thus, I have found said objections
 to be meritorious.  In these 
circumstances, I find that Re
spondent™s conduct was suffi-
ciently serious to have dest
royed the laboratory conditions, 
which are required for unfettered selection of a bargaining rep-

resentative, and to warrant se
tting aside the September 17, 1996 
election.  Accordingly, I remand Case 32
ŒRCŒ4199 to the Re-
gional Director for Region 32 for the purpose of conducting a 
new election at such time as he deems circumstances permit the 
free choice of a bargaining representative.
57 CONCLUSIONS OF 
LAW 1.  Respondent is an employer
 engaged in commerce within 
the meaning of 2(2), (6), and (7) of the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act.  
                                                          
 57 Inasmuch as I believe that the 
September 17 electi
on must be set 
aside and that a new election be held
, it is unnecessary to resolve the challenges to the ballots of several voters.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 424 3.  By failing and refusing to hire Fred Venglarcik for a sheet 
metal worker/air-conditioning installation position because of 
his membership in the Union, Respondent engaged in an unfair 
labor practice within the meaning 
of Section 8(a)(1) and (3) of the Act. 
4.  By suspending employee Charles Whitehead for 1 week 
because of his support for the Union, Respondent engaged in an 
unfair labor practice within the 
meaning of Section 8(a)(1) and 
(3) of the Act. 
5.  By removing employee Char
les Whitehead from a jobsite 
because he wore a T-shirt supporting the Union, Respondent 

engaged in an unfair labor pract
ice within the meaning of Sec-
tion 8(a)(1) and (3) of the Act. 
6.  By demanding that an employee remove a union logo T-
shirt in order to continue working in its shop facility, Respon-

dent engaged in an unfair labor 
practice within the meaning of 
Section 8(a)(1) of the Act. 
7. By interrogating employees 
and applicants for employ-
ment as to their union sympathi
es and activities and those of 
their fellow employees, Respondent engaged in unfair labor 
practices within the meaning of Section 8(a)(1) of the Act. 
8. By threatening an employee that Respondent would close 
its business if the employees selected the Union as their bar-
gaining representative, Respondent engaged in an unfair labor 
practice within the meaning of Section 8(a)(1) of the Act. 
9. By informing an applicant for employment that he would 
have to sign a form waiving his right to be or become a member 
of the Union, Respondent engaged in an unfair labor practice 
within the meaning of Section 8(a)(1) of the Act. 
10. By informing an applicant that his chances of becoming 
employed by Respondent were linked to his membership in the 
Union, Respondent engaged in an unfair labor practice within 
the meaning of Section 
8(a)(1) of the Act. 
11. By videotaping employee
s engaged in protected con-
certed activities without proper justification, Respondent en-
gaged in an unfair labor practice 
within the meaning of Section 
8(a)(1) of the Act. 
12.  Respondent has not otherwis
e violated the Act as alleged 
in the consolidated complaint. 
REMEDY Having found that Respondent ha
s engaged in, and is engag-
ing in, serious unfair labor prac
tices within the meaning of 
Section 8(a)(1) and (3) of the Ac
t, I shall recommend that it be 
ordered to cease and desist ther
efrom and to take certain af-
firmative action designed to effectuate the policies and pur-

poses of the Act.  I have found
 that, in mid-August, Respondent 
failed and refused to hire Fred Venglarcik as an air-
conditioning installer because of his membership in the Union.  
Accordingly, I shall recommend that Respondent be ordered to 
offer Venglarcik immediate empl
oyment as an air-conditioning 
installer
 or, if the position no longer 
exists, to a substantially 
equivalent position, without prejudice to his seniority and other 
rights and privileges, and to make him whole, with interest, for 
any losses he may have suffered as a result of its unlawful re-
fusal to hire Venglarcik.
  Backpay is to be computed in accor-
dance with F. W. Woolworth Co.
, 90 NLRB 289 (1950), with interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987).  Also, I have found that Respondent sus-
pended Charles Whitehead for 1 week (July 12 through 19, 
1996) and removed him from Corcor
an State Prison project for 
a day because of his support for the Union.  Therefore, I shall 
recommend that Respondent be ordered to make Whitehead 
whole, with interest, for any losses he may have suffered as a 
result of its unlawful discipline of Whitehead.  Backpay is to be 
computed in accordance with 
F. W. Woolworth, supra, with 
interest to be computed in accordance with 
New Horizons for 
the Retarded, supra.  Moreover, with regard to Venglarcik, I 
shall recommend that Respondent notify him, in writing, that 

any future employment application will be treated in a nondis-
criminatory manner. Finally, I shall recommend that Respon-
dent be ordered to expunge from its files any references to its 
unlawful suspension and disciplining of Whitehead and to no-
tify him, in writing, that this has been done and that the unlaw-
ful actions will not be used against him in any way.
 On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
58 ORDER The Respondent, Standard Shee
t Metal, Inc., Fresno, Cali-fornia, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Failing and refusing to hire
 applicants for employment 
because of their membership in the Union. 
(b) Suspending employees because of their support for the 
Union. (c) Removing employees from j
obsites because of their sup-
port for the Union. 
(d) Demanding that employees re
move union logo T-shirts in 
order to work in its shop facility. 
(e) Interrogating employees and applicants for employment 
about their union membership, sympathies, and activities and 
those of their fellow employees. 
(f) Threatening employees that it will close its business if the 
employees select the Union as their bargaining representative. 
(g) Informing applicants for em
ployment that they will have 
to sign a form waiving their right to be, or become, members of 
the Union. 
(h) Informing applicants that their chances of become em-
ployed are linked to membership in the Union. 
(i) Videotaping employees enga
ged in protected concerted 
activities without proper justification. 
(j) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affirmative actions deemed necessary 
to effectuate the purposes and policies of the Act. 
(a) Offer immediate employment
 as an air-conditioning in-
staller to Fred Venglarcik and, if the position no longer exists, 
employment in a substantiall
y equivalent position without 
prejudice to his seniority or any 
other rights or privileges to 
which he may have been entitl
ed and make him whole, with 
interest, for any losses, he may have suffered as a result of Re-

spondent unlawful refusal to hire him, in the manner described 
in the remedy section of the decision. 
(b) Within 14 days from the date of this Order, notify 
Venglarcik, in writing, that any 
future employment application 
will be treated in a nondiscriminatory manner. 
                                                          
 58  If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 STANDARD SHEET METAL, INC. 425(c) Make Charles Whitehead whole, with interest, for any 
losses he may have suffered as a result of his unlawful suspen-
sion from July 12 through 19 a
nd his removal from Respon-dent™s Corcoran State Prison jobsite on September 13 in the 
manner described in the remedy
 section of this decision. 
(d) Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful suspension and discipline 
of employee Charles Whitehead and, within 3 days thereafter, 
notify him, in writing, that this has been done and that these 
actions will not be used against him in any way. 
(e) Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay due under terms of this Order. 
(f) Within 14 days after service by
 the Region, post at its fa-
cility in Fresno, California, copies of the attached notice 
marked ﬁAppendix.ﬂ
59  Copies of the notice, on forms provided 
by the Regional Director for Re
gion 32, after being signed by 
the Respondent™s authorized representative, shall be posted by 
the Respondent immediately upon receipt and maintained by 
for 60 consecutive days in cons
picuous places, including all 
places where notices to employees are customarily posted.  

Reasonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by any other 
material.  In the event that, during the pendency of these pro-
ceedings, the Respondent has gone out of business or closed the 
facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 

all current employees and former employees employed by the 
Respondent at any time since June 1, 1996. 
(g) Within 21 days after service by the Region, file with the 
Regional Director a sworn certific
ation of a respons
ible official, 
on a form provided by the Region, attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED that the election held on September 
17, 1996 be set aside and the ca
se remanded to the Regional 
Director for Region 32 to conduct a new election when he 
deems that the circumstances permit the free choice of a bar-
gaining representative. 
    APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
                                                          
 59 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading  ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall read  ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 WE WILL NOT
 refuse to hire applicants because they are mem-
bers of Sheet Metal Workers In
ternational Asso
ciation, Local Union No. 162, AFLŒCIO. 
WE WILL NOT
 suspend our employee
s because they support 
the Union. 
WE WILL NOT
 remove employees from jobsites because they 
support the Union. 
WE WILL NOT
 demand that our employ
ees remove union logo 
T-shirts in order to work inside our shop facility. 
 WE WILL NOT
 interrogate our employ
ees and job applicants 
about their union membership, 
activities, and sympathies and 
those of their fellow employees. 
WE WILL NOT
 threaten our employees that we will close the 
business if our employees select the Union as their bargaining 

representative. 
WE WILL NOT
 inform job applicants that they will have to sign 
a form, waiving their right to be, or become, a member of the 
Union. WE WILL NOT
 inform job applicants that their chances of be-
ing hired by us are linked to their membership in the Union. 
WE WILL NOT
 videotape our employees in the exercise of pro-
tected concerted activities w
ithout proper justification. 
WE WILL NOT
, in any like or related manner, interfere with, 
restrain, or coerce our employees in the exercise of the rights 

guaranteed them by Section 7 of the Act. 
WE WILL 
offer immediate employment as an air-conditioning 
installer to Fred Venglarcik or, if the position is no longer 
available, employment in a substantially equivalent position 
without any prejudice to his seni
ority and any other rights and 
privileges of employment and 
WE WILL 
 make him whole, with interest, for any losses he may have suffered as a result of our 
discriminatory refusal to hire him. 
WE WILL
, within 14 days of the date of the instant Order, in-
form Venglarcik, in writing, that any future job application will 
be treated in a nondiscriminatory manner. 
WE WILL
 make Charles Whitehead whole, with interest, for 
any losses he may have suffered as a result of our unlawful 
suspension of him and our removal of him from our Corcoran 
State Prison jobsite. 
WE WILL
, within 14 days of the date of the instant Order, ex-
punge from our files any references to Whitehead™s unlawful 
suspension and unlawful removal from the Corcoran State 
Prison jobsite and inform Whitehead, in writing, that such has 
been done and that these actions will never be used against him 
in any way.  
 STANDARD 
SHEET 
METAL
, INC.   